Exhibit 10.1

EXECUTION VERSION

 

   Published CUSIP Number:    51841LAC3    Revolving Credit CUSIP Number:   
51841LAD1    Term Loan CUSIP Number:    51841LAE9

 

 

 

$250,000,000

CREDIT AGREEMENT

dated as of May 17, 2019,

by and among

LATTICE SEMICONDUCTOR CORPORATION,

as Borrower,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender

WELLS FARGO SECURITIES, LLC,

CITIBANK, N.A.

and

HSBC BANK USA, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

CITIBANK, N.A.

and

HSBC BANK USA, N.A.,

as Co-Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

     1  

SECTION 1.1

 

Definitions

     1  

SECTION 1.2

 

Other Definitions and Provisions

     35  

SECTION 1.3

 

Accounting Terms

     36  

SECTION 1.4

 

UCC Terms

     36  

SECTION 1.5

 

Rounding

     36  

SECTION 1.6

 

References to Agreement and Laws

     37  

SECTION 1.7

 

Times of Day

     37  

SECTION 1.8

 

Guarantees

     37  

SECTION 1.9

 

Covenant Compliance Generally

     37  

SECTION 1.10

 

Limited Condition Acquisitions

     37  

SECTION 1.11

 

Rates

     39  

SECTION 1.12

 

Divisions

     39  

ARTICLE II

 

REVOLVING CREDIT FACILITY

     39  

SECTION 2.1

 

Revolving Credit Loans

     39  

SECTION 2.2

 

Swingline Loans

     39  

SECTION 2.3

 

Procedure for Advances of Revolving Credit Loans and Swingline Loans

     41  

SECTION 2.4

 

Repayment and Prepayment of Revolving Credit and Swingline Loans

     42  

SECTION 2.5

 

Permanent Reduction of the Revolving Credit Commitment

     43  

SECTION 2.6

 

Termination of Revolving Credit Facility

     43  

ARTICLE III

 

LETTER OF CREDIT FACILITY

     44  

SECTION 3.1

 

L/C Facility

     44  

SECTION 3.2

 

Procedure for Issuance of Letters of Credit

     45  

SECTION 3.3

 

Commissions and Other Charges

     45  

SECTION 3.4

 

L/C Participations

     46  

SECTION 3.5

 

Reimbursement

     47  

SECTION 3.6

 

Obligations Absolute

     47  

SECTION 3.7

 

Effect of Letter of Credit Documents

     49  

SECTION 3.8

 

Resignation of Issuing Lenders

     49  

SECTION 3.9

 

Reporting of Letter of Credit Information and L/C Commitment

     49  

SECTION 3.10

 

Letters of Credit Issued for Subsidiaries

     49  

SECTION 3.11

 

Letter of Credit Amounts

     50  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IV

  TERM LOAN FACILITY      50  

SECTION 4.1

 

Initial Term Loan

     50  

SECTION 4.2

 

Procedure for Advance of Term Loan

     50  

SECTION 4.3

 

Repayment of Term Loans

     51  

SECTION 4.4

 

Prepayments of Term Loans

     51  

ARTICLE V

  GENERAL LOAN PROVISIONS      53  

SECTION 5.1

 

Interest

     53  

SECTION 5.2

 

Notice and Manner of Conversion or Continuation of Loans

     54  

SECTION 5.3

 

Fees

     55  

SECTION 5.4

 

Manner of Payment

     55  

SECTION 5.5

 

Evidence of Indebtedness

     56  

SECTION 5.6

 

Sharing of Payments by Lenders

     56  

SECTION 5.7

 

Administrative Agent’s Clawback

     57  

SECTION 5.8

 

Changed Circumstances

     58  

SECTION 5.9

 

Indemnity

     59  

SECTION 5.10

 

Increased Costs

     60  

SECTION 5.11

 

Taxes

     61  

SECTION 5.12

 

Mitigation Obligations; Replacement of Lenders

     64  

SECTION 5.13

 

Incremental Increases

     65  

SECTION 5.14

 

Cash Collateral

     68  

SECTION 5.15

 

Defaulting Lenders

     69  

ARTICLE VI

  CONDITIONS OF CLOSING AND BORROWING      71  

SECTION 6.1

 

Conditions to Closing and Initial Extensions of Credit

     71  

SECTION 6.2

 

Conditions to All Extensions of Credit

     75  

ARTICLE VII

  REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES      75  

SECTION 7.1

 

Organization; Power; Qualification

     75  

SECTION 7.2

 

Ownership

     76  

SECTION 7.3

 

Authorization; Enforceability

     76  

SECTION 7.4

 

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc

     76  

SECTION 7.5

 

Compliance with Law; Governmental Approvals

     76  

SECTION 7.6

 

Tax Returns and Payments

     77  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 7.7

 

Intellectual Property Matters

     77  

SECTION 7.8

 

Environmental Matters

     78  

SECTION 7.9

 

Employee Benefit Matters

     78  

SECTION 7.10

 

Margin Stock

     79  

SECTION 7.11

 

Government Regulation

     79  

SECTION 7.12

 

Insurance

     80  

SECTION 7.13

 

Employee Relations

     80  

SECTION 7.14

 

Financial Statements

     80  

SECTION 7.15

 

No Material Adverse Change

     81  

SECTION 7.16

 

Solvency

     81  

SECTION 7.17

 

Title to Properties

     81  

SECTION 7.18

 

Litigation

     81  

SECTION 7.19

 

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

     81  

SECTION 7.20

 

Absence of Defaults

     82  

SECTION 7.21

 

Senior Indebtedness Status

     82  

SECTION 7.22

 

Disclosure

     82  

ARTICLE VIII

  AFFIRMATIVE COVENANTS      82  

SECTION 8.1

 

Financial Statements and Budgets

     82  

SECTION 8.2

 

Certificates; Other Reports

     83  

SECTION 8.3

 

Notice of Litigation and Other Matters

     85  

SECTION 8.4

 

Preservation of Corporate Existence and Related Matters

     86  

SECTION 8.5

 

Maintenance of Property and Licenses

     86  

SECTION 8.6

 

Insurance

     86  

SECTION 8.7

 

Accounting Methods and Financial Records

     86  

SECTION 8.8

 

Payment of Taxes and Other Obligations

     86  

SECTION 8.9

 

Compliance with Laws and Approvals

     87  

SECTION 8.10

 

Environmental Laws

     87  

SECTION 8.11

 

Compliance with ERISA

     87  

SECTION 8.12

 

Visits and Inspections

     87  

SECTION 8.13

 

Additional Subsidiary Guarantors and Collateral

     88  

SECTION 8.14

 

Use of Proceeds

     89  

SECTION 8.15

 

Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions

     90  

SECTION 8.16

 

Further Assurances

     90  

SECTION 8.17

 

Post-Closing Matters

     90  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IX

  NEGATIVE COVENANTS      90  

SECTION 9.1

 

Indebtedness

     90  

SECTION 9.2

 

Liens

     92  

SECTION 9.3

 

Investments

     95  

SECTION 9.4

 

Fundamental Changes

     97  

SECTION 9.5

 

Asset Dispositions

     99  

SECTION 9.6

 

Restricted Payments

     100  

SECTION 9.7

 

Transactions with Affiliates

     101  

SECTION 9.8

 

Accounting Changes; Organizational Documents

     102  

SECTION 9.9

 

Payments and Modifications of Subordinated Indebtedness

     102  

SECTION 9.10

 

No Further Negative Pledges; Restrictive Agreements

     103  

SECTION 9.11

 

Nature of Business

     105  

SECTION 9.12

 

Financial Covenants

     105  

ARTICLE X

  DEFAULT AND REMEDIES      105  

SECTION 10.1

 

Events of Default

     105  

SECTION 10.2

 

Remedies

     107  

SECTION 10.3

 

Rights and Remedies Cumulative; Non-Waiver; etc

     108  

SECTION 10.4

 

Crediting of Payments and Proceeds

     108  

SECTION 10.5

 

Administrative Agent May File Proofs of Claim

     109  

SECTION 10.6

 

Credit Bidding

     110  

ARTICLE XI

  THE ADMINISTRATIVE AGENT      110  

SECTION 11.1

 

Appointment and Authority

     110  

SECTION 11.2

 

Rights as a Lender

     111  

SECTION 11.3

 

Exculpatory Provisions

     111  

SECTION 11.4

 

Reliance by the Administrative Agent

     112  

SECTION 11.5

 

Delegation of Duties

     112  

SECTION 11.6

 

Resignation of Administrative Agent

     113  

SECTION 11.7

 

Non-Reliance on Administrative Agent and Other Lenders

     114  

SECTION 11.8

 

No Other Duties, Etc

     114  

SECTION 11.9

 

Collateral and Guaranty Matters

     114  

SECTION 11.10

 

Secured Hedge Obligations and Secured Cash Management Obligations

     115  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XII

  MISCELLANEOUS      116  

SECTION 12.1

 

Notices

     116  

SECTION 12.2

 

Amendments, Waivers and Consents

     118  

SECTION 12.3

 

Expenses; Indemnity

     120  

SECTION 12.4

 

Right of Setoff

     122  

SECTION 12.5

 

Governing Law; Jurisdiction, Etc

     123  

SECTION 12.6

 

Waiver of Jury Trial

     123  

SECTION 12.7

 

Reversal of Payments

     124  

SECTION 12.8

 

Injunctive Relief

     124  

SECTION 12.9

 

Successors and Assigns; Participations

     124  

SECTION 12.10

 

Treatment of Certain Information; Confidentiality

     128  

SECTION 12.11

 

Performance of Duties

     129  

SECTION 12.12

 

All Powers Coupled with Interest

     129  

SECTION 12.13

 

Survival

     129  

SECTION 12.14

 

Titles and Captions

     129  

SECTION 12.15

 

Severability of Provisions

     129  

SECTION 12.16

 

Counterparts; Integration; Effectiveness; Electronic Execution

     130  

SECTION 12.17

 

Term of Agreement

     130  

SECTION 12.18

 

USA PATRIOT Act; Anti-Money Laundering Laws

     130  

SECTION 12.19

 

Independent Effect of Covenants

     130  

SECTION 12.20

 

No Advisory or Fiduciary Responsibility

     131  

SECTION 12.21

 

Inconsistencies with Other Documents

     131  

SECTION 12.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     131  

SECTION 12.23

 

Certain ERISA Matters

     132  

 

v



--------------------------------------------------------------------------------

EXHIBITS

     

Exhibit A-1

     -      Form of Revolving Credit Note

Exhibit A-2

     -      Form of Swingline Note

Exhibit A-3

     -      Form of Term Loan Note

Exhibit B

     -      Form of Notice of Borrowing

Exhibit C

     -      Form of Notice of Account Designation

Exhibit D

     -      Form of Notice of Prepayment

Exhibit E

     -      Form of Notice of Conversion/Continuation

Exhibit F

     -      Form of Compliance Certificate

Exhibit G

     -      Form of Assignment and Assumption

Exhibit H-1

     -      Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)

Exhibit H-2

     -      Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)

Exhibit H-3

     -      Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)

Exhibit H-4

     -      Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)

Exhibit I

     -      Form of Joinder Agreement

Exhibit J

     -      Form of Guaranty Agreement

SCHEDULES

     

Schedule 1.1(a)

     -      Commitments and Commitment Percentages

Schedule 1.1(b)

     -      L/C Commitments

Schedule 7.1

     -      Jurisdictions of Organization and Qualification and Subsidiary
Guarantors

Schedule 7.2

     -      Subsidiaries and Capitalization

Schedule 7.7

     -      Intellectual Property Matters

Schedule 7.9

     -      ERISA Plans

Schedule 7.18

     -      Litigation

Schedule 8.13

     -      Opt-In Subsidiary Jurisdictions

Schedule 8.17

     -      Post-Closing Matters

Schedule 9.1

     -      Indebtedness

Schedule 9.2

     -      Liens

Schedule 9.3

     -      Investments

Schedule 9.7

     -      Transactions with Affiliates

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 17, 2019, by and among LATTICE SEMICONDUCTOR
CORPORATION, a Delaware corporation, as Borrower, the lenders who are party to
this Agreement and the lenders who may become a party to this Agreement pursuant
to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

WHEREAS, the Borrower has requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

“Acquired EBITDA” means, with respect to any Person or business acquired
pursuant to an Acquisition for any period, the amount for such period of
Consolidated EBITDA of any such Person or business so acquired (determined using
such definitions as if references to the Borrower and its Subsidiaries therein
were to such Person or business), as calculated by the Borrower in good faith
and which shall be factually supported by historical financial statements;
provided, that, notwithstanding the foregoing to the contrary, in determining
Acquired EBITDA for any Person or business that does not have historical
financial accounting periods which coincide with that of the financial
accounting periods of the Borrower and its Subsidiaries (a) references to Test
Period in any applicable definitions shall be deemed to mean the same relevant
period as the applicable period of determination for the Borrower and its
Subsidiaries and (b) to the extent the commencement of any such Test Period
shall occur during a fiscal quarter of such acquired Person or business (such
that only a portion of such fiscal quarter shall be included in such Test
Period), Acquired EBITDA for the portion of such fiscal quarter so included in
such Test Period shall be deemed to be an amount equal to (x) Acquired EBITDA
otherwise attributable to the entire fiscal quarter (determined in a manner
consistent with the terms set forth above) multiplied by (y) a fraction, the
numerator of which shall be the number of months of such fiscal quarter included
in the relevant Test Period and the denominator of which shall be actual months
in such fiscal quarter.

“Acquisition” means any acquisition, or any series of related acquisitions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or business unit, line of business or division
thereof, whether through purchase of assets, exchange, issuance of stock or
other equity or debt securities, merger, reorganization, amalgamation, division
or otherwise or (b) directly or indirectly acquires (in one transaction or as
the most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of members of the board of directors or the equivalent
governing body (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.



--------------------------------------------------------------------------------

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned thereto in Section 12.1(e).

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including the United States Foreign Corrupt Practices Act of 1977 and the rules
and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing or money laundering, including Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001 (the “Executive Order”), any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing
Level

  

Consolidated Total Leverage Ratio

   LIBOR +     Base Rate +     Commitment
Fee  

I

   Greater than or equal to 2.50 to 1.00      2.00 %      1.00 %      0.30 % 

II

   Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00      1.75
%      0.75 %      0.25 % 

III

   Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00      1.50
%      0.50 %      0.20 % 

IV

   Less than 1.50 to 1.00      1.25 %      0.25 %      0.20 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides a Compliance
Certificate pursuant to Section 8.2(a) for the most recently completed fiscal
quarter of the Borrower (each such date, a “Calculation Date”); provided that
(a) the Applicable Margin shall be based on Pricing Level II until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Leverage Ratio
as of the last day of the most recently completed fiscal quarter of the Borrower
preceding

 

2



--------------------------------------------------------------------------------

the applicable Calculation Date, and (b) if the Borrower fails to provide a
Compliance Certificate when due as required by Section 8.2(a) for the most
recently completed fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Compliance
Certificate was required to have been delivered shall be based on Pricing Level
I until such time as such Compliance Certificate is delivered, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently completed fiscal quarter
of the Borrower preceding such Calculation Date. The applicable Pricing Level
shall be effective from one Calculation Date until the next Calculation Date.
Any adjustment in the Pricing Level shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Commitments are in effect, or (iii) any Extension of Credit is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(A) the Borrower shall promptly deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (B) the Applicable Margin for
such Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall promptly and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document.
The Borrower’s obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Obligations hereunder.

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of (a) Wells Fargo Securities, LLC, (b) Citibank, N.A.
and (c) HSBC Bank USA, N.A. in their capacity as joint lead arrangers and joint
bookrunners and “Arranger” means any of them in such capacity.

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any sale and leaseback transaction,
division, merger or disposition of Equity Interests), whether in a single
transaction or a series of related transactions, by any Credit Party or any
Subsidiary thereof.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” means Lattice Semiconductor Corporation, a Delaware corporation.

“Borrower Common Stock” means the common Equity Interests of the Borrower (and,
for the avoidance of doubt, shall not include the Disqualified Equity Interests
of the Borrower) and any rights under any shareholder rights plan attached
thereto.

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Lender (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Lenders, the Swingline Lender or the Lenders, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Lender and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as to any Person, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (b) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than one year from the date of acquisition
by such Person, (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a) above
entered into with any bank meeting the qualifications specified in clause
(c) above, (e) commercial paper issued by any Person incorporated in the United
States rated, at the time of acquisition thereof, at least A-1 or the equivalent
thereof by S&P or at least P 1 or the equivalent thereof by Moody’s and in each
case maturing not more than one year after the date of acquisition by such
Person, (f) investments in money market funds substantially all of whose assets
are comprised of securities of the types described in clauses (a), (b), (c), (d)
and (e) above, (g) in the case of any Foreign Subsidiary, substantially similar
investments of the type described in clauses (a), (b), (c) and (f) above
denominated in foreign currencies and from similarly capitalized and rated
foreign banks in the jurisdiction in which such Foreign Subsidiary is organized
and (h) such other investments made pursuant to a cash management investment
policy approved by the board of directors of the Borrower (or the audit
committee or other committee of such board of directors empowered to act with
respect to such matters by such board of directors) and delivered to the
Administrative Agent prior to the Closing Date, as such policy may be amended or
otherwise modified from time to time by the board of directors of the Borrower
(or the audit committee or other committee of such board of directors empowered
to act with respect to such matters by such board of directors); provided that,
in the case of any Investment made in reliance on any such amendment or
modification, the addition of such Investment or category of Investments added
thereto by any such amendment or other modification shall have been consented to
by the Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

“Change in Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its Subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right

 

5



--------------------------------------------------------------------------------

is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of more than thirty-five percent (35%)
of the Equity Interests of the Borrower entitled to vote in the election of
members of the board of directors (or equivalent governing body) of the
Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate of the chief financial officer or
the treasurer of the Borrower substantially in the form attached as Exhibit F.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, determined on a Consolidated basis,
Consolidated Net Income for such period (without giving effect to (x) any
extraordinary gains or any extraordinary losses, (y) any non-cash income or
non-cash gains and (z) any gains or losses from sales of assets other than
inventory and intellectual property sold in the ordinary course of business)
adjusted by:

(A)    adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of:

(i)    Consolidated Interest Expense for such period;

 

6



--------------------------------------------------------------------------------

(ii)    provision for federal, state, local and foreign taxes based on income
and foreign withholding taxes for the Borrower and its Subsidiaries determined
on a Consolidated basis for such period;

(iii)    all depreciation and amortization expense of the Borrower and its
Subsidiaries determined on a Consolidated basis for such period;

(iv)    the amount of all fees and expenses incurred prior to the date that is
six (6) months after (i) the Closing Date in connection with the Transactions
and (ii) any amendment, consent, waiver or other modification or agreement with
respect to the Loan Documents after the Closing Date;

(v)    non-cash compensation expense arising from the issuance of stock, options
to purchase stock, and stock appreciation rights to officers, directors,
employees or consultants of the Borrower or any of its Subsidiaries for such
period;

(vi)    reasonable and customary costs and expenses incurred in cash for such
period in connection with Permitted Acquisitions and other Investments permitted
under Section 9.3 whether or not such Permitted Acquisition or other Investment
is consummated; provided that the aggregate amount added back pursuant to this
clause (A)(vi) (when aggregated with all add-backs pursuant to clause (A)(ix),
clause (A)(x) and clause (A)(xiv) for such Test Period) so permitted in any Test
Period shall not exceed 12.5% of Consolidated EBITDA for such Test Period
(determined before giving effect to any adjustment thereto pursuant to this
clause (A)(vi), clause (A)(ix), clause(A)(x) or clause (A)(xiv));

(vii)    non-cash purchase accounting adjustments for such period and non-cash
losses on sales of fixed assets or write-downs of fixed or intangible assets;

(viii)    reasonable and customary costs and expenses incurred for such period
in connection with the issuance, prepayment or amendment or refinancing of
Indebtedness permitted hereunder or the issuance of Equity Interests, whether or
not such transaction is consummated;

(ix)    (a) any unusual or non-recurring cash losses or expenses (net of any
non-recurring cash gains) and (b) cost savings, other operating improvements and
synergies in connection with acquisitions, dispositions, restructurings and
similar initiatives, net of the amount of actual cost savings, operating
improvements and synergies realized during such Test Period from such actions;
provided that (I) such cost savings, operating improvements and synergies are
reasonably identifiable, factually supportable and directly related to such
actions, (II) such actions have been taken and the benefits resulting therefrom
are reasonably anticipated by the Borrower to be realized within twelve
(12) months and (III) the aggregate adjustment pursuant to this clause (A)(ix)
(when aggregated with all add-backs pursuant to clause (A)(vi), clause (A)(x)
and clause (A)(xiv) for such Test Period) so permitted in any Test Period shall
not exceed 12.5% of Consolidated EBITDA for such Test Period (determined before
giving effect to any adjustment thereto pursuant to clause (A)(vi), this clause
(A)(ix), clause(A)(x) or clause (A)(xiv));

 

7



--------------------------------------------------------------------------------

(x)    cash restructuring, integration or similar charges or expenses, whether
or not classified as restructuring charges or expenses under GAAP (including
restructuring costs related to acquisitions and closure or consolidation of
branches, facilities or locations, any lease termination settlements (or
remaining rental expense until the end of the applicable lease term), and any
expense related to any reconstruction, recommissioning or reconfiguration of
fixed assets for alternate use); provided that in no event shall the aggregate
amount added back pursuant to this clause (A)(x) (when aggregated with all
add-backs pursuant to clause (A)(vi), clause (A)(ix) and clause (A)(xiv) for
such Test Period) exceed 12.5% of Consolidated EBITDA for such Test Period
(determined before giving effect to any adjustment thereto pursuant to clause
(A)(vi), clause (A)(ix), this clause (A)(x) or clause (A)(xiv));

(xi)    expenses, losses (including lost revenues) or charges incurred during
such period in connection with Insurance and Condemnation Events to the extent
that any such amount is covered by business interruption or other insurance and
which has been reimbursed during such Test Period;

(xii)    expenses, charges and losses in the form of Earn-Out Obligations and
other contingent consideration obligations (including to the extent accounted
for as performance and retention bonuses, compensation or otherwise) and
adjustments thereof and purchase price adjustments, in each case paid in
connection with any Permitted Acquisitions or other Investments permitted
hereunder;

(xiii)    charges, losses or expenses to the extent subject to indemnity or
reimbursement by a third party to the extent actually reimbursed during such
Test Period;

(xiv)    any net cash loss from disposed, abandoned, transferred, closed or
discontinued operations (excluding held for sale discontinued operations until
actually disposed of); provided that in no event shall the aggregate amount
added back pursuant to this clause (A)(xiv) (when aggregated with all add-backs
pursuant to clause (A)(vi), clause (A)(ix) and clause (A)(x) for such Test
Period) exceed 12.5% of Consolidated EBITDA for such Test Period (determined
before giving effect to any adjustment thereto pursuant to clause (A)(vi),
clause (A)(ix), clause (A)(x) or this clause (A)(xiv));

(xv)    expenses relating to changes in GAAP;

(xvi)    the amount of all non-cash charges, expenses or losses and reserves for
charges, costs or expenses of the type described in clause (A)(x) (without
giving effect to the proviso thereto) of the Borrower and its Subsidiaries
determined on a Consolidated basis for such period; and

(B)    subtracting therefrom (to the extent not otherwise deducted in
determining Consolidated Net Income for such period), without duplication, the
amount of:

(i)    all cash payments or cash charges made (or incurred) by the Borrower or
any of its Subsidiaries for such period on account of any non-cash charges
(including reserves) added back to Consolidated EBITDA pursuant to clause
(A)(xvi) in a previous period;

(ii)    interest income; and

(iii)    federal, state, local and foreign income tax credits of the Borrower
and its Subsidiaries for such period (to the extent not netted from income tax
expense).

 

8



--------------------------------------------------------------------------------

For the avoidance of doubt, it is understood and agreed that, to the extent any
amounts are excluded from Consolidated Net Income by virtue of the proviso to
the definition thereof contained herein, any add backs to Consolidated Net
Income in determining Consolidated EBITDA as provided above shall be limited (or
denied) in a fashion consistent with the proviso to the definition of
Consolidated Net Income contained herein. For purposes of this Agreement,
Consolidated EBITDA shall be calculated on a Pro Forma Basis.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis, without
duplication, the sum of (i) the principal amount of all Indebtedness of the type
described in clauses (a), (b) (only to the extent of Earn-Out Obligations
payable in cash that are required to be set forth on the Consolidated balance
sheet of the Borrower and its Subsidiaries in an amount calculated in accordance
with GAAP), (c) and (g) of the definition of Indebtedness on such date, plus
(ii) the aggregate amount of Indebtedness relating to the drawn and unreimbursed
amounts outstanding under letters of credit and bankers’ acceptances on such
date plus (iii) Guarantees of Indebtedness of the type described in the
foregoing clauses (i) or (ii) above on such date. Consolidated Funded
Indebtedness of the Borrower and its Subsidiaries shall include the Indebtedness
described in the foregoing clauses (i), (ii) or (iii) above of any partnership
or joint venture (of a type where, under Applicable Laws, the joint venturers
would have general liability for the obligations of the joint venture analogous
to the liability of a general partner for the obligations of a general
partnership) in which any of the Borrower or its Subsidiaries is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Test Period
to (b) Consolidated Interest Expense for the most recently completed Test
Period.

“Consolidated Interest Expense” means, for any period, determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP, total interest expense (inclusive of amortization of
deferred financing fees and other original issue discount and banking fees,
charges and commissions (e.g., letter of credit fees and commitment fees) and
interest expense attributable to Capital Lease Obligations and all net payment
obligations pursuant to Hedge Agreements).

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries determined on a Consolidated basis for such period
(taken as a single accounting period) in accordance with GAAP; provided that the
following items shall be excluded in computing Consolidated Net Income (without
duplication):

(a)    the net income of any other Person which is not a Subsidiary of the
Borrower or is accounted for by the Borrower by the equity method of accounting
shall be included only to the extent of the payment of cash dividends or cash
distributions by such other Person to the Borrower or a Subsidiary thereof
during such period;

(b)    the net loss of any other Person which is not a Subsidiary of the
Borrower or is accounted for by the Borrower by the equity method of accounting
shall be included only to the extent of the payment of cash Investments by the
Borrower or a Subsidiary thereof to such other Person during such period;

(c)    the net income (or loss) of any Subsidiary of the Borrower in which a
Person or Persons other than the Borrower and its Wholly-Owned Subsidiaries has
an Equity Interest or Equity Interests to the extent of such Equity Interests
held by Persons other than the Borrower and its Wholly-Owned Subsidiaries in
such Subsidiary;

 

9



--------------------------------------------------------------------------------

(d)    except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Subsidiary; and

(e)    the net income of any Subsidiary to the extent that the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary of
such net income is not at the time permitted by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to such Subsidiary, but only to the extent
of such prohibition.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated
EBITDA for the most recently completed Test Period.

“Consortia Subsidiaries” means, the special purpose Subsidiaries of the Borrower
existing primarily to perform customary agency, fiduciary and/or marketing
related functions in respect of intellectual property consortia (but only for so
long as such Subsidiaries act solely in such capacities). On the Closing Date,
the Consortia Subsidiaries shall consist solely of HDMI Licensing, LLC, a
Delaware limited liability company, MHL, LLC, a Delaware limited liability
company, and WirelessHD, LLC, a Delaware limited liability company.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Foreign Corporation” has the meaning assigned thereto in
Section 957(a) of the Code.

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or the Term
Loan or participations in Letters of Credit or Swingline Loans required to be
funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower, the

 

10



--------------------------------------------------------------------------------

Administrative Agent, any Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.

“Disposed EBITDA” means, with respect to any Person or business that is sold or
disposed of in an Asset Disposition during any period, the amount for such
period of Consolidated EBITDA of any such Person or business subject to such
Asset Disposition (determined using such definitions as if references to the
Borrower and its Subsidiaries therein were to such Person or business), as
calculated by the Borrower in good faith.

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person that, by their terms (or by the terms of any security
or other Equity Interest into which they are convertible or for which they are
exchangeable) or upon the happening of any event or condition, (a) mature or are
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full in cash of the Loans and all other Obligations
(other than contingent indemnification obligations and expense reimbursement
obligations not then due and payable) and the termination of the Commitments),
(b) are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests) (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full in cash of the Loans and all other Obligations (other than contingent
indemnification obligations and expense reimbursement obligations not then due
and payable) and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into, or exchangeable for, Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case of
clauses (a) through (d), prior to the date that is 91 days after the latest
scheduled maturity date of the Loans and Commitments; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of the Borrower
or its Subsidiaries or by any such plan to such officers or employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or

 

11



--------------------------------------------------------------------------------

regulatory obligations; provided further that Equity Interests constituting
Qualified Equity Interests when issued shall not cease to constitute Qualified
Equity Interests solely as a result of the subsequent extension of the latest
scheduled maturity date of the Loans and Commitments. Notwithstanding the
foregoing: (i) any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Borrower or any of its Subsidiaries or by any
such plan to such employees shall not constitute Disqualified Equity Interest
solely because they may be required to be repurchased by the Borrower in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employees’ termination, death or disability, (ii) any class of Equity Interests
of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Qualified Equity Interests shall not be
deemed to be Disqualified Equity Interest, and (iii) options, warrants and Hedge
Agreements entered into in connection with the issuance of convertible debt
securities shall not constitute Disqualified Equity Interest.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“Earn-Out Obligations” means those certain unsecured obligations of the Borrower
or any of its Subsidiaries arising in connection with any Permitted Acquisition
or other Investment made pursuant to Section 9.3 to the seller of the respective
target of such Acquisition or Investment or other Person and the payment of
which is dependent on the future earnings or performance of such target and
contained in the agreement relating to such Permitted Acquisition or Investment.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.9(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or

 

12



--------------------------------------------------------------------------------

any approval given, under any such Environmental Law, including any and all
claims by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from Hazardous Materials
or arising from alleged injury or threat of injury to public health or the
environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health (as
relates to exposure to Hazardous Materials) or the protection of the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing (it being understood that Equity Interests shall
not include debt instruments that are convertible into, or exchangeable for,
capital stock, cash or combination of cash and capital stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the FRB for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934 (15 U.S.C. § 77 et
seq.).

“Excluded Subsidiary” means (a) a Controlled Foreign Corporation, (b) any
Subsidiary that is owned, directly or indirectly, by a Controlled Foreign
Corporation, (c) any FSHCO, (d) any Subsidiary whose provision of a guarantee to
support the Secured Obligations would be prohibited by Applicable Law or a
contractual obligation existing on the Closing Date or at the time of the
acquisition of such Subsidiary and which contractual obligation was not entered
into in contemplation of such acquisition, (e) any special purpose entity that
is established for a specific or limited purpose and is bankruptcy-remote from
the Borrower and its other Subsidiaries, (f) any Immaterial Subsidiary, (g) any
of the Consortia Subsidiaries and (h) any other Subsidiary with respect to which
the Administrative Agent and the Borrower mutually agree that the cost (or
adverse Tax consequences) of providing a Guarantee of or granting Liens to
secure the Secured Obligations would be excessive in relation to the benefit to
be afforded thereby.

 

13



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any withholding Taxes
imposed under FATCA.

“Executive Order” has the meaning assigned thereto in the definition of
Anti-Money Laundering Laws.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 10, 2015 by and among the Borrower, as borrower, certain Subsidiaries of
the Borrower party thereto, as subsidiary guarantors, the lenders party thereto
and Jefferies Finance LLC, as administrative agent.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loan made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities implementing such
Sections of the Code.

 

14



--------------------------------------------------------------------------------

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means (a) the separate fee letter agreement dated April 25, 2019
among the Borrower, Wells Fargo and Wells Fargo Securities, LLC and (b) any
letter between the Borrower and any Issuing Lender (other than Wells Fargo)
relating to certain fees payable to such Issuing Lender in its capacity as such.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
Controlled Foreign Corporation and the Equity Interests of which are owned
directly by any Credit Party.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the Saturday closest to December 31st of each calendar year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“FSHCO” means any Domestic Subsidiary substantially all of the assets of which
consist of (a) Equity Interests of one or more Controlled Foreign Corporations
or other entities that are described in this definition (or are treated as
consisting of such assets for U.S. federal income tax purposes) and/or (b) any
Indebtedness or accounts receivable owed by any Controlled Foreign Corporation
or other entity that is described in this definition, or treated as owed by any
such entity for U.S. federal income tax purposes.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

15



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business,
warranty obligations in the ordinary course of business or customary
indemnification obligations.

“Guaranty Agreement” means any unconditional guaranty agreements from any Credit
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, which shall be substantially in the form attached as Exhibit J
or such other form as may be approved by the Administrative Agent and the
Borrower.

“Hazardous Materials” means any chemicals, materials, wastes, pollutants,
contaminants or substances in any form that is prohibited, limited or regulated
pursuant to any Environmental Law, including without limitation any petroleum or
petroleum products, radioactive materials, asbestos, urea formaldehyde,
polychlorinated biphenyls, and radon gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and

 

16



--------------------------------------------------------------------------------

Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement; provided that the term “Hedge
Agreement” shall not include (i) any customary call spread arrangements entered
into in connection with convertible debt securities, (ii) any derivative
instruments issued under equity incentive or similar plans (including any stock
option or phantom stock plan), (iii) any forward, option, warrant agreement for
the purchase or sale of Equity Interests of the Borrower, (iv) contracts for the
purchase of securities of the Borrower, and (v) any items constituting a
derivative security embedded in convertible debt securities permitted to be
issued hereunder by the Borrower.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Immaterial Subsidiary” means any Subsidiary of the Borrower with total assets
with an aggregate fair market value (as determined in good faith by a
Responsible Officer of the Borrower) of less than $1,000,000; provided that the
total assets of all Immaterial Subsidiaries that are Excluded Subsidiaries
solely on account of being Immaterial Subsidiaries and that are not otherwise
Subsidiary Guarantors shall in no event exceed 2.5% of the Consolidated total
assets of the Borrower and its Subsidiaries as of the most recently ended Test
Period.

“Increase Effective Date” has the meaning assigned thereto in Section 5.13(c).

“Incremental Amendment” has the meaning assigned thereto in Section 5.13(f).

“Incremental Facilities Limit” means $100,000,000 less the total aggregate
initial principal amount (as of the date of incurrence thereof) of all
previously incurred Incremental Increases.

“Incremental Increase” has the meaning assigned thereto in Section 5.13(a).

“Incremental Lender” has the meaning assigned thereto in Section 5.13(b).

“Incremental Revolving Credit Facility Increase” has the meaning assigned
thereto in Section 5.13(a).

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a).

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a)    all liabilities, obligations and indebtedness of such Person for borrowed
money, including obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, of such Person;

(b)    all obligations of such Person to pay the deferred purchase price of
property or services of such Person (including all payment obligations under
non-competition, deferred compensation, earn-out or

 

17



--------------------------------------------------------------------------------

similar agreements, but solely to the extent any such payment obligation under
non-competition, earn-out or similar agreements becomes a liability on the
balance sheet of such Person in accordance with GAAP and is due and payable);

(c)    the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);

(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)    all obligations, contingent or otherwise, of such Person relative to the
face amount of letters of credit, whether or not drawn, including any
Reimbursement Obligation, and banker’s acceptances issued for the account of
such Person;

(g)    all obligations of such Person in respect of Disqualified Equity
Interests;

(h)    all net obligations of such Person under any Hedge Agreements; and

(i)    all Guarantees of such Person with respect to any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (of a type where, under
Applicable Laws, the joint venturers would have general liability for the
obligations of the joint venture analogous to the liability of a general partner
for the obligations of a general partnership) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. In respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, if such Indebtedness
shall not have been assumed by such Person or is limited in recourse to the
assets securing such Lien, the amount of such Indebtedness as of any date of
determination will be the lesser of (I) the fair market value of such assets as
of such date (as determined in good faith by the Borrower) and (II) the amount
of such Indebtedness as of such date. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date. The amount of obligations in respect of any
Disqualified Equity Interests shall be valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends that are past due. Notwithstanding
the foregoing, Indebtedness shall not include (1)(x) trade payables, accounts
payable, contract termination fees, accrued expenses, deferred revenue, payables
under services, cost sharing and similar intercompany agreements and deferred
tax and other credits and (y) accruals for payroll and other liabilities in each
case under this clause (1), incurred by any Person in accordance with customary
practices and in the ordinary course of business of such Person and (2) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the seller.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

18



--------------------------------------------------------------------------------

“Indemnitee” has the meaning assigned thereto in Section 12.3(b).

“Information” has the meaning assigned thereto in Section 12.10.

“Initial Issuing Lender” means Wells Fargo, in its capacity as an Issuing Lender
hereunder on the Closing Date.

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

(a)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c)    any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d)    no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable; and

(e)    there shall be no more than eight (8) Interest Periods in effect at any
time.

“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act (49 U.S.C. App. § 1 et seq.).

“Investment” means, with respect to any Person, that such Person (a) purchases,
owns or otherwise acquires (in one transaction or a series of transactions), by
division or otherwise, any Equity Interests, interests in any partnership or
joint venture (including the creation or capitalization of any Subsidiary),
evidence of Indebtedness or other obligation or equity or debt security, all or
substantially all of the business or assets of any other Person, (b) makes any
Acquisition or (c) makes any loans, advances or extensions of credit to, or any
investment in cash or by delivery of Property in, any Person.

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).

 

19



--------------------------------------------------------------------------------

“IP Rights” means any and all statutory and/or common law rights throughout the
world in, or arising out of, any Intellectual Property (as defined in the
Collateral Agreement).

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

“Issuing Lender” means (a) the Initial Issuing Lenders and (b) any other
Revolving Credit Lender to the extent it has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and that has been approved in writing by
the Borrower and the Administrative Agent (such approval by the Administrative
Agent not to be unreasonably delayed or withheld) as an “Issuing Lender”
hereunder, in each case in its capacity as issuer of any Letter of Credit;
provided that the total number of Issuing Lenders shall not exceed three (3).

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit I thereto or such other form as may be approved by the Administrative
Agent and the Borrower.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to (a) for
each of the Initial Issuing Lenders, the amount set forth opposite the name of
each such Initial Issuing Lender on Schedule 1.1(b) and (b) for any other
Issuing Lender becoming an Issuing Lender after the Closing Date, such amount as
separately agreed to in a written agreement between the Borrower and such
Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution), in each case of clauses (a) and (b) above,
any such amount may be changed after the Closing Date in a written agreement
between the Borrower and such Issuing Lender (which such agreement shall be
promptly delivered to the Administrative Agent upon execution); provided that
the L/C Commitment with respect to any Person that ceases to be an Issuing
Lender for any reason pursuant to the terms hereof shall be $0 (subject to the
Letters of Credit of such Person remaining outstanding in accordance with the
provisions hereof).

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

“L/C Sublimit” means the lesser of (a) $20,000,000 and (b) the aggregate amount
of the Revolving Credit Commitments.

“LCA Test Date” has the meaning assigned thereto in Section 1.10(a).

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

 

20



--------------------------------------------------------------------------------

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit, which office may, to the extent
the applicable Lender notifies the Administrative Agent in writing, include an
office of any Affiliate of such Lender or any domestic or foreign branch of such
Lender or Affiliate.

“Letter of Credit Application” means an application requesting the applicable
Issuing Lender to issue a Letter of Credit in the form specified by the
applicable Issuing Lender from time to time.

“Letter of Credit Documents” means with respect to any Letter of Credit, such
Letter of Credit, the Letter of Credit Application, a letter of credit agreement
or reimbursement agreement and any other document, agreement and instrument
required by the applicable Issuing Lender and relating to such Letter of Credit,
in each case in the form specified by the applicable Issuing Lender from time to
time.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.8(c):

(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and

(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

Notwithstanding the foregoing, (x) in no event shall LIBOR (including any
Replacement Rate with respect thereto) be less than 0% and (y) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 5.8(c), in the event that a Replacement Rate with respect to LIBOR is
implemented then all references herein to LIBOR shall be deemed references to
such Replacement Rate.

 

21



--------------------------------------------------------------------------------

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =                                   LIBOR   
                                         
                    1.00-Eurodollar Reserve Percentage   
                           

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

“Limited Condition Acquisition” means any Acquisition that (a) is not prohibited
hereunder, and (b) is not conditioned on the availability of, or on obtaining,
third-party financing.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Documents, the Security Documents, the Guaranty Agreement, the Fee
Letters, and each other document, instrument, certificate and agreement executed
and delivered by the Credit Parties or any of their respective Subsidiaries in
favor of or provided to the Administrative Agent or any Secured Party in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) a material impairment of the ability of the
Borrower or the Credit Parties taken as a whole to perform their respective
obligations under the Loan Documents, (c) a material adverse effect on the
rights and remedies, taken as a whole, of the Administrative Agent or any Lender
under any Loan Document or (d) an impairment of the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the Issuing Lenders with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 10.2(b), an amount equal
to 103% of the aggregate outstanding amount of all L/C Obligations and
(c) otherwise, an amount determined by the Administrative Agent and each of the
applicable Issuing Lenders that is entitled to Cash Collateral hereunder at such
time in their reasonable discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

 

22



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, all cash and Cash Equivalents
received by any Credit Party or any of its Subsidiaries therefrom (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) less the sum of (i) all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
reasonable and customary out-of-pocket fees and expenses incurred in connection
with such transaction or event, (iii) the principal amount of, premium, if any,
and interest on any Indebtedness (other than Indebtedness under the Loan
Documents) secured by a Lien on the asset (or a portion thereof) disposed of,
destroyed, damaged or taken, which Indebtedness is required to be repaid in
connection with such transaction or event and (iv) all amounts that are set
aside as a reserve (A) for adjustments in respect of the purchase price of such
assets, (B) for any liabilities associated with such sale or casualty, to the
extent such reserve is required by GAAP, (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition and (D) for
the payment of indemnification obligations; provided that, to the extent and at
the time any such amounts are released from such reserve and received by such
Credit Party or any of its Subsidiaries, such amounts shall constitute Net Cash
Proceeds and (b) with respect to any Debt Issuance, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom less all
reasonable and customary out-of-pocket legal, underwriting and other fees and
expenses incurred in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Investment Amount” means, an amount equal to $25,000,000 in the
aggregate in any Fiscal Year less the amount of all Investments (exclusive of
any portion of Investments made with Qualified Equity Interests of the Borrower)
previously made pursuant to clauses (c), (j)(i) (but only to the extent the
first proviso thereof has been relied upon, and then only to the extent of the
allocated portion referenced therein to which clauses (A) and (B) thereof do not
apply), (j)(ii) and (u)(iv) of Section 9.3 during such Fiscal Year. Solely for
purposes of determining the Non-Guarantor Investment Amount, but not for any
other purpose under this Agreement or any other Loan Document, any Temporary
Non-Guarantor Subsidiary shall be deemed to be a Credit Party rather than a
Non-Guarantor Subsidiary.

“Non-Guarantor Subsidiary” means any Subsidiary that is not a Subsidiary
Guarantor.

“Non-Wholly-Owned Subsidiary” means any Subsidiary of the Borrower that is not
Wholly-Owned.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

23



--------------------------------------------------------------------------------

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lenders or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement or limited liability company agreement (or equivalent or comparable
documents); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

“Participant” has the meaning assigned thereto in Section 12.9(d).

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

24



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements, which in the case of a Limited Condition Acquisition shall be
subject to Section 1.10:

(a)    the board of directors (or equivalent governing body) of the respective
Person or business to be acquired shall have approved such Acquisition and such
Acquisition shall not be in connection with a “hostile takeover” or proxy fight
or similar transaction;

(b)    for any Acquisition (or series of related Acquisitions) with Permitted
Acquisition Consideration in excess of $25,000,000 in the aggregate, the
Borrower shall have given to the Administrative Agent at least five (5) Business
Days’ (or such shorter period as may be agreed to by the Administrative Agent)
prior written notice of such Acquisition, which notice shall describe in
reasonable detail the principal terms and conditions of such Acquisition and the
proposed closing date thereof;

(c)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11 or, in the case of an Acquisition of assets,
the assets acquired are useful in the business of the Borrower and its
Subsidiaries as conducted immediately prior to such Acquisition or permitted
pursuant to Section 9.11;

(d)    if such Acquisition is a merger or consolidation with the Borrower, the
Borrower shall be the surviving Person;

(e)    if such Acquisition is a merger or consolidation with a Subsidiary
Guarantor, but not the Borrower, such Subsidiary Guarantor (or a Person that
will become a Subsidiary Guarantor upon such merger or consolidation), shall be
the surviving Person;

(f)    the Borrower shall be in compliance on a Pro Forma Basis (based on the
financial statements for the most recently completed Test Period) with each
covenant contained in Section 9.12;

(g)    for any Acquisition (or series of related Acquisitions) with Permitted
Acquisition Consideration in excess of $25,000,000 in the aggregate, no later
than three (3) Business Days prior to the proposed closing date of such
Acquisition (or such shorter period as may be agreed to by the Administrative
Agent), the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating compliance with clause (f) above;

(h)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith;

(i)    such Permitted Acquisition and all transactions related thereto are in
all material respects consummated in accordance with Applicable Law; and

(j)    if the Permitted Acquisition Consideration for any such Acquisition (or
series of related Acquisitions) exceeds $25,000,000 in the aggregate, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer certifying that all of the requirements set forth above have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other Acquisition.

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable

 

25



--------------------------------------------------------------------------------

thereunder), deferred payments, or Equity Interests of the Borrower, to be paid
on a singular basis in connection with any applicable Permitted Acquisition as
set forth in the applicable documentation executed by the Borrower or any of its
Subsidiaries in order to consummate the applicable Permitted Acquisition.

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

“Permitted Negative Pledges” has the meaning assigned thereto in
Section 9.10(a)(xii).

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries issued or given in exchange for, or the proceeds of
which are used to, extend, refinance, renew, replace or refund any other
Indebtedness or any Indebtedness issued to so extend, refinance, renew, replace,
substitute or refund any such Indebtedness, so long as (a) such Indebtedness has
a Weighted Average Life to Maturity greater than or equal to the Weighted
Average Life to Maturity of the Indebtedness being extended, refinanced,
renewed, replaced or refunded, (b) such extension, refinancing, renewal,
replacement or refunding does not (i) increase the amount of such Indebtedness
outstanding immediately prior to such extension, refinancing, renewal,
replacement or refunding (plus accrued and unpaid interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance costs
and fees, commissions and expenses incurred in connection with such extension,
renewal, refinancing, replacement or refunding), unless (for the avoidance of
doubt) such increase is otherwise expressly permitted under a separate clause of
Section 9.1 or (ii) add guarantors, obligors or security from that which applied
to such Indebtedness being extended, refinanced, renewed, replacement or
refunding, and (c) if subordinated, such Indebtedness has substantially the same
(or, from the perspective of the Lenders, more favorable) subordination
provisions, if any, as applied to the Indebtedness being extended, renewed,
refinanced, replaced or refunded.

“Permitted Tax Restructurings” means any transaction or series of related
transactions pursuant to which, among other things, direct and indirect
Subsidiaries of the Borrower may be converted, restructured or reorganized,
whether by transfer, acquisition, contribution, merger, consolidation,
dissolution, liquidation, or otherwise, and that meet the following criteria:

(a)    immediately prior to or after giving effect to any such transaction or
series of related transactions, no Default or Event of Default shall have
occurred and be continuing;

(b)    after giving effect to any such transaction or series of related
transactions, the aggregate book value and the aggregate fair market value of
the total assets of the Credit Parties, taken as a whole (other than assets that
are excluded from the Collateral), shall not be reduced by more than 5% as a
result of such transaction or series of related transactions;

(c)    in the good faith determination of the Borrower (i) such transaction or
series of related transactions is not materially disadvantageous to
Administrative Agent and the Lenders (including in respect of the aggregate
impact on cash flows of the Credit Parties and Collateral) and (ii) such
transaction or series of related transactions will result in a non-de minimis,
factually supportable and reasonably identifiable tax, operational or other
business benefit to the Borrower and its Subsidiaries, taken as a whole;

(d)    not less than ten (10) Business Days (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion) prior to any such
transaction or series of related transactions (or such later date as may be
approved by the Administrative Agent in its sole discretion) (other than any
transaction or series of related transactions that involves the transfer solely
of assets that are assets of a Credit Party consisting of assets that are
excluded from the Collateral), the Borrower shall deliver to the Administrative
Agent written notice, which such notice shall include the Borrower’s good faith
estimate the aggregate book value of the total assets of the Credit Parties,
taken as a whole (other than assets that are excluded from the Collateral) that
are to be transferred in such transaction or series of related transactions;

 

26



--------------------------------------------------------------------------------

(e)    after giving effect to any such transaction or series of related
transactions, and the addition of any Subsidiary Guarantors and actions with
respect to Collateral required under this Agreement or any applicable Security
Document, the security interests of the Secured Parties in the Collateral, in
the aggregate and taken as a whole, are not materially and adversely impaired;
and

(f)    unless waived by the Administrative Agent, in the case of any such
transaction or series of related transactions that involves the transfer of
assets (other than assets that are excluded from the Collateral) owned by a
Credit Party with a book value in excess of $10,000,000, the Borrower shall
deliver to the Administrative Agent not less than ten (10) Business Days prior
to the initial step of any such transaction or series of related transactions
(or such shorter period as may be approved by the Administrative Agent in its
sole discretion), in form and detail reasonably satisfactory to the
Administrative Agent, a written description of the restructuring steps
(including the pre and post restructuring organization chart) to such
transaction or series of related transactions; provided that the Borrower shall
be permitted to update such written description following the initial delivery
thereof by giving the Administrative Agent written notice thereof, together with
such updates.

For the avoidance of doubt, notwithstanding anything to the contrary herein:
(w) each step and action pursuant to a conversion, restructuring (including a
restructuring plan), or reorganization shall be considered a “transaction or
series of related transactions” and all determinations and calculations required
to be made pursuant to this definition shall be made on a pro forma basis after
giving effect to all such steps and actions and the implementation of the
addition of any Subsidiary Guarantors and actions with respect to Collateral
required under this Agreement or any applicable Security Document, (x) the
calculation of any reduction in total assets that is described in clause
(b) above shall be determined after giving effect to the receipt by the Credit
Parties of any assets (other than assets that are excluded from the Collateral)
in any such transactions or series of related transactions, (y) the
Administrative Agent may (in its sole discretion) agree to postpone or waive any
requirements under Section 8.13 or any Loan Document with respect to interim
steps of any Permitted Tax Restructuring to the extent such requirements would
not apply or be required upon the completion of such Permitted Tax Restructuring
or where the Administrative Agent reasonably determines that the cost or effort
of taking the actions otherwise required is excessive in relation to the benefit
afforded to the Lenders and (z) each of the steps and actions contemplated by
any Permitted Tax Restructuring shall be deemed to be “pursuant to Permitted Tax
Restructurings” for purposes of the provisions of this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

27



--------------------------------------------------------------------------------

“Pro Forma Basis” means:

(a)    for purposes of calculating Consolidated EBITDA for any period during
which one or more Specified Transactions occurs, that (i) such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) shall be deemed to have occurred as of the first
day of the applicable period of measurement, (ii) there shall be included in
determining Consolidated EBITDA for such period, without duplication, the
Acquired EBITDA of any Person or business, or attributable to any property or
asset, acquired by the Borrower or any Subsidiary during such period (but not
the Acquired EBITDA of any related Person or business or any Acquired EBITDA
attributable to any assets or property, in each case to the extent not so
acquired) in connection with a Permitted Acquisition involving Permitted
Acquisition Consideration in excess of the Threshold Amount or Specified
Investment to the extent not subsequently sold, transferred, abandoned or
otherwise disposed of by the Borrower or such Subsidiary during such period,
based on the actual Acquired EBITDA of such acquired entity or business for such
period (including the portion thereof occurring prior to such acquisition) and
(iii) there shall be excluded in determining Consolidated EBITDA for such
period, without duplication, the Disposed EBITDA of any Person or business, or
attributable to any property or asset, disposed of by the Borrower or any
Subsidiary during such period in connection with a Specified Disposition or
discontinuation of operations, based on the Disposed EBITDA of such disposed
entity or business or discontinued operations for such period (including the
portion thereof occurring prior to such disposition or discontinuation);
provided that the foregoing amounts shall be without duplication of any
adjustments that are already included in the calculation of Consolidated EBITDA;
and

(b)    in the event that the Borrower or any Subsidiary thereof incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement, discharge, defeasance or extinguishment) any Indebtedness
included in the calculations of any financial ratio or test (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable measurement period or (ii) subsequent to the end of the applicable
measurement period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then such financial ratio or test shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the first
day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate of interest for the applicable
period determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” has the meaning assigned thereto in Section 8.2.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 12.9(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

28



--------------------------------------------------------------------------------

“Related Indemnified Person” means as to each Indemnitee (a) any Controlling
Person or Controlled Affiliate of such Indemnitee and (b) the respective
directors, officers, employees and agents of such Indemnitee, in the case of
this clause (b), acting at the instructions of such Indemnitee; provided that
each reference to a Controlled Affiliate or Controlling Person in this
definition pertains to a Controlled Affiliate or Controlling Person involved in
the performance of the Indemnitee’s obligations under this Agreement.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).

“Replacement Rate” has the meaning assigned thereto in Section 5.8(c).

“Required Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than fifty percent (50%) of the Total Credit Exposure of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having unused Revolving Credit Commitments and Revolving Credit Exposure
representing more than fifty percent (50%) of the aggregate unused Revolving
Credit Commitments and Revolving Credit Exposure of all Revolving Credit
Lenders. The unused Revolving Credit Commitment of, and Revolving Credit
Exposure held or deemed held by, any Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders at any time.

“Resignation Effective Date” has the meaning assigned thereto in
Section 11.6(a).

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower or such Person and reasonably acceptable to the Administrative Agent;
provided that, to the extent requested thereby, the Administrative Agent shall
have received a certificate of such Person certifying as to the incumbency and
genuineness of the signature of each such officer. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of a Person shall be conclusively presumed to have been authorized by
all necessary corporate, limited liability company, partnership and/or other
action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.

“Restricted Payment” means, with respect to any Person, any dividend on, or the
making of any payment or other distribution on account of, or the purchase,
redemption, retirement or other acquisition (directly or indirectly) of, or the
setting apart assets for a sinking or other analogous fund for the purchase,
redemption, retirement or other acquisition of, any class of Equity Interests of
such Person, or the making of any distribution of cash, property or assets to
the holders of any Equity Interests of such Person thereof on account of such
Equity Interests; provided that, for the purpose of clarification, any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit on account of the purchase, redemption, retirement or other
acquisition of debt securities which by its terms is convertible into Equity
Interests, cash or Cash Equivalents is not a Restricted Payment.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal

 

29



--------------------------------------------------------------------------------

amount at any time outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on the Register, as such amount may be modified
at any time or from time to time pursuant to the terms hereof (including
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including Section 5.13). The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders on the Closing Date shall be $75,000,000.
The Revolving Credit Commitment of each Revolving Credit Lender on the Closing
Date is set forth opposite the name of such Lender on Schedule 1.1(a).

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The Revolving Credit Commitment Percentage of
each Revolving Credit Lender on the Closing Date is set forth opposite the name
of such Lender on Schedule 1.1(a).

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
pursuant to Section 5.13).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) May 17,
2024, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc. and
any successor thereto.

 

30



--------------------------------------------------------------------------------

“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s) or (d) any Person
otherwise a target of Sanctions, including vessels, planes and ships, that are
designated under any Sanctions program.

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority in any
jurisdiction in which (a) the Borrower or any of its Subsidiaries or Affiliates
is located or conducts business, (b) in which any of the proceeds of the
Extensions of Credit will be used, or (c) from which repayment of the Extensions
of Credit will be derived.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means (a) any Cash Management Agreement in
effect on the Closing Date between or among any Credit Party or any of its
Subsidiaries and a counterparty that is (i) a Lender, (ii) the Administrative
Agent or (iii) an Affiliate of a Lender or the Administrative Agent, in each
case as determined as of the Closing Date or (b) any Cash Management Agreement
entered into after the Closing Date between or among any Credit Party or any of
its Subsidiaries and a counterparty that is (i) a Lender, (ii) the
Administrative Agent or (iii) an Affiliate of a Lender or the Administrative
Agent, in each case as determined at the time such Cash Management Agreement is
entered into.

“Secured Cash Management Obligations” means all existing or future payment and
other obligations owing by any Credit Party or any of its Subsidiaries under any
Secured Cash Management Agreement.

“Secured Hedge Agreement” means (a) any Hedge Agreement in effect on the Closing
Date between or among any Credit Party or any of its Subsidiaries and a
counterparty that is (i) a Lender, (ii) the Administrative Agent or (iii) an
Affiliate of a Lender or the Administrative Agent, in each case as determined as
of the Closing Date or (b) any Hedge Agreement entered into after the Closing
Date between or among any Credit Party or any of its Subsidiaries and a
counterparty that is (i) a Lender, (ii) the Administrative Agent or (iii) an
Affiliate of a Lender or the Administrative Agent, in each case as determined at
the time such Hedge Agreement is entered into.

“Secured Hedge Obligations” means all existing or future payment and other
obligations owing by any Credit Party or any of its Subsidiaries under any
Secured Hedge Agreement; provided that the “Secured Hedge Obligations” of a
Credit Party shall exclude any Excluded Swap Obligations with respect to such
Credit Party.

 

31



--------------------------------------------------------------------------------

“Secured Obligations” means, collectively, (a) the Obligations, (b) any Secured
Hedge Obligations and (c) any Secured Cash Management Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the holders of any Secured Hedge Obligations, the holders
of any Secured Cash Management Obligations, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 11.5, any
other holder from time to time of any of any Secured Obligations and, in each
case, their respective successors and permitted assigns.

“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).

“Security Documents” means the collective reference to the Collateral Agreement,
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the Property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Disposition” means any Asset Disposition (or series of related Asset
Dispositions) pursuant to Section 9.5(o) having Net Cash Proceeds in excess of
the Threshold Amount (excluding any Asset Dispositions to Credit Parties or
their Subsidiaries).

“Specified Investment” means each Investment or series of related Investments in
excess of the Threshold Amount made pursuant to Section 9.3(u) or (v) (excluding
Investments in Credit Parties or their Subsidiaries).

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition involving Permitted Acquisition Consideration in excess of the
Threshold Amount, (c) any Specified Investment and (d) the Transactions.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
writing in right and time of payment to the Obligations.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

32



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means, collectively, (a) the Subsidiaries of the
Borrower listed on Schedule 7.1 that are identified as a “Guarantor” and
(b) each other Subsidiary of the Borrower that shall be required to execute and
deliver a guaranty or guaranty supplement pursuant to Section 8.13. For the
avoidance of doubt, the Subsidiary Guarantors shall not include any Excluded
Subsidiaries.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the lesser of (a) $10,000,000 and (b) the aggregate
amount of the Revolving Credit Commitments.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Swingline Participation Amount” has the meaning assigned thereto in
Section 2.2(b)(iii).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Temporary Non-Guarantor Subsidiary” means, with respect to any Investment or
other transaction, any Subsidiary (or any Person that as a result of such
Investment or other transaction will be or becomes a Subsidiary) that as of the
time of such Investment or other transaction is not a Credit Party, but which
(as a result of such Investment, transaction or otherwise) is required to become
a Subsidiary Guarantor in accordance with and within the timeframe set forth in
Section 8.13.

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Closing Date (in the case of the Initial Term Loan) or the applicable
borrowing date (in the case of any Incremental Term Loan) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1(a), as such amount may be increased, reduced or otherwise
modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Term Loan Lenders, the aggregate commitment of all Term Loan
Lenders to make such Term

 

33



--------------------------------------------------------------------------------

Loans. The aggregate Term Loan Commitment with respect to the Initial Term Loan
of all Term Loan Lenders on the Closing Date shall be $175,000,000. The Term
Loan Commitment of each Term Loan Lender as of the Closing Date is set forth
opposite the name of such Term Loan Lender on Schedule 1.1(a).

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13).

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

“Term Loan Maturity Date” means the first to occur of (a) May 17, 2024, and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.

“Test Period” means, as of any date of determination, the period of four
(4) consecutive fiscal quarters ended on or immediately prior to such date for
which financial statements of the Borrower and its Subsidiaries have been
delivered to the Administrative Agent pursuant to Section 8.1(a) or 8.1(b), as
applicable.

 

34



--------------------------------------------------------------------------------

“Threshold Amount” means $15,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the initial
Extensions of Credit and the negotiation, execution and delivery of this
Agreement and the other Loan Documents and the related commitment letters and
fee letters and (c) the payment of all fees, expenses and costs incurred in
connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case of clauses (a) and (b), without giving effect to the
application of any prior repayment to such installment, sinking fund, serial
maturity or other required payment of principal.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”,

 

35



--------------------------------------------------------------------------------

(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

SECTION 1.3    Accounting Terms.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by
Section 8.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP;
provided, further that (A) for purposes of the definitions of “Indebtedness”,
“Capital Lease Obligation”, “Attributable Indebtedness” and “Consolidated Funded
Indebtedness” and financial covenant calculations hereunder, all obligations of
any Person that are or would have been treated as operating leases for purposes
of GAAP prior to the effectiveness of FASB ASC 842 shall continue to be
accounted for as operating leases (whether or not such operating lease
obligations were in effect on such date) notwithstanding the fact that such
obligations are required in accordance with FASB ASC 842 (on a prospective or
retroactive basis or otherwise) to be treated as Capital Lease Obligations in
the financial statements and (B) upon the written request by the Administrative
Agent, the Borrower shall promptly provide a schedule showing the modifications
necessary to reconcile the adjustments made pursuant to clause (A) above with
such financial statements.

SECTION 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

 

36



--------------------------------------------------------------------------------

SECTION 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including Anti-Corruption
Laws, Anti-Money Laundering Laws, the Bankruptcy Code, the Code, the Commodity
Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the Securities Act, the
UCC, the Investment Company Act, the Trading with the Enemy Act of the United
States or any of the foreign assets control regulations of the United States
Treasury Department, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8    Guarantees. Unless otherwise specified, the amount of any
Guarantee shall be the lesser of the amount of the obligations guaranteed and
still outstanding and the maximum anticipated amount for which the guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, as reasonably determined by the Borrower.

SECTION 1.9    Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1(a) or Section 6.1(e), as applicable. Notwithstanding the foregoing,
for purposes of determining compliance with Sections 9.1, 9.2 and 9.3, with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no breach of any basket contained in such sections shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred; provided that for the
avoidance of doubt, the foregoing provisions of this Section 1.9 shall otherwise
apply to such Sections, including with respect to determining whether any
Indebtedness or Investment may be incurred at any time under such Sections.

SECTION 1.10    Limited Condition Acquisitions. In the event that the Borrower
notifies the Administrative Agent in writing that any proposed Acquisition is a
Limited Condition Acquisition and that the Borrower wishes to test the
conditions to such Acquisition and any Incremental Term Loan that is to be used
to finance such Acquisition in accordance with this Section 1.10, then, so long
as agreed to by the lenders providing such Incremental Term Loan, the following
provisions shall apply:

(a)    any condition to such Limited Condition Acquisition or such Incremental
Term Loan that requires that no Default or Event of Default shall have occurred
and be continuing at the time of such Limited Condition Acquisition or the
incurrence of such Incremental Term Loan, shall be satisfied if (i) no Default
or Event of Default shall have occurred and be continuing at the time of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Limited Condition Acquisition (the “LCA
Test Date”) and (ii) no Event of Default under any of Section 10.1(a), 10.1(b),
10.1(h) or 10.1(i) shall have occurred and be continuing both immediately before
and immediately after giving effect to such Limited Condition Acquisition and
any Indebtedness incurred in connection therewith (including any such
Incremental Term Loan);

 

37



--------------------------------------------------------------------------------

(b)    any condition to such Limited Condition Acquisition or such Incremental
Term Loan that the representations and warranties in this Agreement and the
other Loan Documents shall be true and correct at the time of consummation of
such Limited Condition Acquisition or the incurrence of such Incremental Term
Loan shall be deemed satisfied if (i) all representations and warranties in this
Agreement and the other Loan Documents are true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects) as of the LCA Test Date,
or if such representation speaks as of an earlier date, as of such earlier date
and (ii) as of the date of consummation of such Limited Condition Acquisition,
(A) the representations and warranties under the relevant definitive agreement
governing such Limited Condition Acquisition as are material to the lenders
providing such Incremental Term Loan shall be true and correct, but only to the
extent that the Borrower or its applicable Subsidiary has the right (taking into
account any applicable cure provisions and determined without regard to any
notice requirement) to terminate its obligations under such agreement prior to
consummation of such Limited Condition Acquisition as a result of a breach of
such representations and warranties or the failure of those representations and
warranties to be true and correct and (B) certain of the representations and
warranties in this Agreement and the other Loan Documents which are customary
for similar “funds certain” financings and required by the lenders providing
such Incremental Term Loan shall be true and correct in all material respects
(except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects);

(c)    any financial ratio test or condition to be tested in connection with
such Limited Condition Acquisition and the availability of such Incremental Term
Loan will be tested as of the LCA Test Date, in each case, after giving effect
to the relevant Limited Condition Acquisition and related incurrence of
Incremental Term Loan, on a Pro Forma Basis where applicable, and, for the
avoidance of doubt, (i) such ratios and baskets shall not be tested at the time
of consummation of such Limited Condition Acquisition and (ii) if any of such
ratios are exceeded or conditions are not met following the LCA Test Date, but
prior to the closing of such Limited Condition Acquisition, as a result of
fluctuations in such ratio or amount (including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Acquisition), at or prior to the consummation of the relevant
transaction or action, such ratios will not be deemed to have been exceeded and
such conditions will not be deemed unmet as a result of such fluctuations solely
for purposes of determining whether the relevant transaction or action is
permitted to be consummated or taken;

(d)    except as provided in the next sentence, in connection with any
subsequent calculation of any ratio or basket on or following the relevant LCA
Test Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated and the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratio or basket shall be calculated
(i) on a Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have been consummated and (ii) assuming such Limited Condition
Acquisition and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have not been consummated.
Notwithstanding the foregoing, any calculation of a ratio in connection with
determining the Applicable Margin and determining whether or not the Borrower is
in compliance with the financial covenants set forth in Section 9.12 shall, in
each case be calculated assuming such Limited Condition Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have not been consummated.

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested.

 

38



--------------------------------------------------------------------------------

SECTION 1.11    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of LIBOR.

SECTION 1.12    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans in Dollars to the Borrower from time to time from the Closing Date
to, but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (b) the Revolving Credit Exposure of any Revolving Credit Lender shall not
at any time exceed such Revolving Credit Lender’s Revolving Credit Commitment.
Each Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

SECTION 2.2    Swingline Loans.

(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, the Swingline Lender
may, in its sole discretion, make Swingline Loans in Dollars to the Borrower
from time to time from the Closing Date to, but not including, the Revolving
Credit Maturity Date; provided, that (i) after giving effect to any amount
requested, the Revolving Credit Outstandings shall not exceed the Revolving
Credit Commitment and (ii) the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested) shall not exceed
the Swingline Commitment.

(b)    Refunding.

(i)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 12:00 noon on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such notice. The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the

 

39



--------------------------------------------------------------------------------

Swingline Lender to the repayment of the Swingline Loans. No Revolving Credit
Lender’s obligation to fund its respective Revolving Credit Commitment
Percentage of a Swingline Loan shall be affected by any other Revolving Credit
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Revolving Credit Lender’s Revolving Credit
Commitment Percentage be increased as a result of any such failure of any other
Revolving Credit Lender to fund its Revolving Credit Commitment Percentage of a
Swingline Loan.

(ii)    The Borrower shall pay to the Swingline Lender on demand, and in any
event on the Revolving Credit Maturity Date, in immediately available funds the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. In addition, the Borrower
irrevocably authorizes the Administrative Agent to charge any account maintained
by the Borrower with the Swingline Lender (up to the amount available therein)
in order to immediately pay the Swingline Lender the amount of such Swingline
Loans to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages.

(iii)    If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Credit Lender’s Revolving Credit Commitment Percentage
of the aggregate principal amount of Swingline Loans then outstanding. Each
Revolving Credit Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its Swingline Participation Amount.
Whenever, at any time after the Swingline Lender has received from any Revolving
Credit Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

(iv)    Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section 2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

40



--------------------------------------------------------------------------------

(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent, for the account of the Swingline Lender, any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.2(b) by the time specified in Section 2.2(b)(i) or
2.2(b)(iii), as applicable, the Swingline Lender shall be entitled to recover
from such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Federal
Funds Rate, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan or Swingline Participation Amount, as the case may be. A certificate
of the Swingline Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(v) shall be conclusive absent manifest error.

(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a)    Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 noon (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof (or, in
each case, the remaining amount of the Revolving Credit Commitment or the
Swingline Commitment, as applicable), (C) whether such Loan is to be a Revolving
Credit Loan or Swingline Loan, (D) in the case of a Revolving Credit Loan
whether such Revolving Credit Loan is to be a LIBOR Rate Loan or a Base Rate
Loan, and (E) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. If the Borrower fails to specify a type of Loan in a
Notice of Borrowing, then the applicable Loans shall be made as Base Rate Loans.
If the Borrower requests a borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. A Notice of Borrowing received after
12:00 noon shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.

(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
Administrative Agent’s Office in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the

 

41



--------------------------------------------------------------------------------

proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the Administrative Agent from time to time. Subject to Section 5.7
hereof, the Administrative Agent shall not be obligated to disburse the portion
of the proceeds of any Revolving Credit Loan requested pursuant to this Section
to the extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan.
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.2(b).

SECTION 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.

(b)    Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay within one
(1) Business Day of its receipt of notice from the Administrative Agent, by
payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied first, to the principal amount of outstanding Swingline Loans,
second to the principal amount of outstanding Revolving Credit Loans and third,
with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 10.2(b)).

(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty, with irrevocable prior written notice to the Administrative
Agent substantially in the form attached as Exhibit D (a “Notice of Prepayment”)
given not later than 12:00 noon (i) on the same Business Day as each Base Rate
Loan and each Swingline Loan and (ii) at least three (3) Business Days before
each LIBOR Rate Loan, specifying the date and amount of prepayment and whether
the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $2,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans and $100,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 12:00 noon shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof. Notwithstanding the foregoing, any
Notice of Prepayment delivered in connection with any refinancing of all of the
Credit Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such other identifiable event or
condition and may be revoked by the Borrower in the event such contingency is
not met (provided that the failure of such contingency shall not relieve the
Borrower from its obligations in respect thereof under Section 5.9).

 

42



--------------------------------------------------------------------------------

(d)    Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.4(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrower.

(e)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

(f)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.

SECTION 2.5    Permanent Reduction of the Revolving Credit Commitment.

(a)    Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior irrevocable
written notice to the Administrative Agent, to permanently reduce, without
premium or penalty, (i) the entire Revolving Credit Commitment at any time or
(ii) portions of the Revolving Credit Commitment, from time to time, in an
aggregate principal amount not less than $1,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such identifiable event or condition
and may be revoked by the Borrower in the event such contingency is not met
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).

(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations or
other arrangements satisfactory to the respective Issuing Lenders) and shall
result in the termination of the Revolving Credit Commitment and the Swingline
Commitment and the Revolving Credit Facility. If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof.

SECTION 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

 

43



--------------------------------------------------------------------------------

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1    L/C Facility.

(a)    Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby Letters of Credit in an aggregate
amount not to exceed its L/C Commitment for the account of the Borrower or,
subject to Section 3.10, any Subsidiary thereof. Letters of Credit may be issued
on any Business Day from the Closing Date to, but not including the fifteenth
(15th) Business Day prior to the Revolving Credit Maturity Date in such form as
may be approved from time to time by the applicable Issuing Lender; provided,
that no Issuing Lender shall issue any Letter of Credit if, after giving effect
to such issuance, (i) the aggregate amount of the outstanding Letters of Credit
issued by such Issuing Lender would exceed its L/C Commitment, (ii) the L/C
Obligations would exceed the L/C Sublimit or (iii) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment. Letters of Credit
issued hereunder shall constitute utilization of the Revolving Credit
Commitments.

(b)    Terms of Letters of Credit. Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount of $100,000 (or such lesser amount as
agreed to by the applicable Issuing Lender and the Administrative Agent),
(ii) expire on a date no more than twelve (12) months after the date of issuance
or last renewal or extension of such Letter of Credit (subject to automatic
renewal or extension for additional one (1) year periods (but not to a date
later than the date set forth below) pursuant to the terms of the Letter of
Credit Documents or other documentation acceptable to the applicable Issuing
Lender), which date shall be no later than the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date, and (iii) unless otherwise expressly agreed
by the applicable Issuing Lender and the Borrower when a Letter of Credit is
issued by it, be subject to the ISP as set forth in the Letter of Credit
Documents or as determined by the applicable Issuing Lender and, to the extent
not inconsistent therewith, the laws of the State of New York. No Issuing Lender
shall at any time be obligated to issue any Letter of Credit hereunder if
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any Applicable Law applicable to such Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to such Issuing Lender as of the Closing Date
and that such Issuing Lender in good faith deems material to it, (B) the
conditions set forth in Section 6.2 are not satisfied, (C) the issuance of such
Letter of Credit would violate one or more policies of such Issuing Lender
applicable to letters of credit generally, (D) the proceeds of which would be
made available to any Person (x) to fund any activity or business of or with any
Sanctioned Person, or in any Sanctioned Country or (y) in any manner that would
result in a violation of any Sanctions by any party to this Agreement or (E) any
Revolving Credit Lender is at that time a Defaulting Lender, unless such Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Lender (in its sole discretion) with the Borrower
or such Lender to eliminate such Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 5.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.

 

44



--------------------------------------------------------------------------------

(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 3.2    Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that any Issuing Lender issue, amend, renew or extend
a Letter of Credit by delivering to such Issuing Lender at its applicable office
(with a copy to the Administrative Agent at the Administrative Agent’s Office) a
Letter of Credit Application therefor, completed to the satisfaction of such
Issuing Lender, and such other certificates, documents and other Letter of
Credit Documents and information as such Issuing Lender or the Administrative
Agent may request, not later than 11:00 a.m. at least two (2) Business Days (or
such later date and time as the Administrative Agent and such Issuing Lender may
agree in their sole discretion) prior to the proposed date of issuance,
amendment, renewal or extension, as the case may be. Such notice shall specify
(a) the requested date of issuance, amendment, renewal or extension (which shall
be a Business Day), (b) the date on which such Letter of Credit is to expire
(which shall comply with Section 3.1(b)), (c) the amount of such Letter of
Credit, (d) the name and address of the beneficiary thereof, (e) the purpose and
nature of such Letter of Credit and (f) such other information as shall be
necessary to issue, amend, renew or extend such Letter of Credit. Upon receipt
of any Letter of Credit Application, the applicable Issuing Lender shall process
such Letter of Credit Application and the certificates, documents and other
Letter of Credit Documents and information delivered to it in connection
therewith in accordance with its customary procedures and shall, subject to
Section 3.1 and Article VI, promptly issue, amend, renew or extend the Letter of
Credit requested thereby (subject to the timing requirements set forth in this
Section 3.2) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by such Issuing Lender and the Borrower.
Additionally, the Borrower shall furnish to the applicable Issuing Lender and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, renewal or extension,
including any Letter of Credit Documents, as the applicable Issuing Lender or
the Administrative Agent may reasonably require. The applicable Issuing Lender
shall promptly furnish to the Borrower and the Administrative Agent a copy of
such Letter of Credit and the related Letter of Credit Documents and the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
issuance and upon request by any Revolving Credit Lender, furnish to such
Revolving Credit Lender a copy of such Letter of Credit and the amount of such
Revolving Credit Lender’s participation therein.

SECTION 3.3    Commissions and Other Charges.

(a)    Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letter of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.

(b)    Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account, an issuance
fee with respect to each Letter of Credit issued by such Issuing Lender in such
amount as agreed upon between such Issuing Lender and the Borrower. Such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the applicable Issuing Lender.

 

45



--------------------------------------------------------------------------------

(c)    Other Fees, Costs, Charges and Expenses. In addition to the foregoing
fees and commissions, the Borrower shall pay or reimburse each Issuing Lender
for such normal and customary fees, costs, charges and expenses as are incurred
or charged by such Issuing Lender in issuing, effecting payment under, amending
or otherwise administering any Letter of Credit issued by it.

SECTION 3.4    L/C Participations.

(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the applicable Issuing Lender) of the amount and
due date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to the
Administrative Agent, which in turn shall pay such Issuing Lender on demand, in
addition to such amount, the product of (i) such amount, times (ii) the daily
average Federal Funds Rate as determined by the Administrative Agent during the
period from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360, plus any administrative, processing or similar
fees customarily charged by such Issuing Lender in connection with the
foregoing. A certificate of such Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
With respect to payment to such Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 1:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 1:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.

(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Administrative Agent or otherwise), or any
payment of interest on account thereof, such Issuing Lender will distribute to
such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to the
Administrative Agent, which shall in turn pay to such Issuing Lender, the
portion thereof previously distributed by such Issuing Lender to it.

 

46



--------------------------------------------------------------------------------

(d)    Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VI, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

SECTION 3.5    Reimbursement. In the event of any drawing under any Letter of
Credit, the Borrower agrees to reimburse (either with the proceeds of a
Revolving Credit Loan as provided for in this Section or with funds from other
sources), in same day funds, the applicable Issuing Lender by paying to the
Administrative Agent the amount of such drawing not later than 12:00 noon on
(i) the Business Day that the Borrower receives notice of such drawing, if such
notice is received prior to 10:00 a.m., or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time, for the amount of (x) such draft so paid and
(y) any amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment (to the extent invoices therefor have been provided
by such Issuing Lender to the Borrower). Unless the Borrower shall immediately
notify the Administrative Agent and such Issuing Lender that the Borrower
intends to reimburse such Issuing Lender for such drawing from other sources or
funds, the Borrower shall be deemed to have timely given a Notice of Borrowing
to the Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan as a Base Rate Loan on the applicable repayment date in
the amount (without regard to the minimum and multiples specified in
Section 2.3(a)) of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment
(to the extent invoices therefor have been provided by such Issuing Lender to
the Borrower), and the Revolving Credit Lenders shall make a Revolving Credit
Loan as a Base Rate Loan in such amount, the proceeds of which shall be applied
to reimburse such Issuing Lender for the amount of the related drawing and such
fees and expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse such Issuing Lender for any draft paid under a Letter of Credit issued
by it is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including non-satisfaction of the conditions set forth
in Section 2.3(a) or Article VI. If the Borrower has elected to pay the amount
of such drawing with funds from other sources and shall fail to reimburse such
Issuing Lender as provided above, or if the amount of such drawing is not fully
refunded through a Base Rate Loan as provided above, the unreimbursed amount of
such drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
paid in full.

SECTION 3.6    Obligations Absolute.

(a)    The Borrower’s obligations under this Article III (including the
Reimbursement Obligation) shall be absolute, unconditional and irrevocable under
any and all circumstances whatsoever, and shall be performed strictly in
accordance with the terms of this Agreement, and irrespective of:

(i)    any lack of validity or enforceability of any Letter of Credit, any
Letter of Credit Document or this Agreement, or any term or provision therein or
herein;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have or have had against the applicable Issuing Lender or
any beneficiary of a Letter

 

47



--------------------------------------------------------------------------------

of Credit (or any Person for whom any such beneficiary or any such transferee
may be acting), the applicable Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii)    the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent, forged or insufficient in any respect or any statement in such draft
or other document being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

(iv)    any payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; or

(v)    any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.

(b)    The Borrower also agrees that the applicable Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The applicable Issuing Lender, the L/C
Participants and their respective Related Parties shall not have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Lender; provided that the
foregoing shall not be construed to excuse an Issuing Lender from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by Applicable Law)
suffered by the Borrower that are caused by such Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Lender (as finally determined by a court
of competent jurisdiction), such Issuing Lender shall be deemed to have
exercised care in each such determination.

(c)    In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that (i) with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the applicable Issuing Lender may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, (ii) an Issuing
Lender may act upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that such Issuing Lender in good faith believes to
have been given by a Person authorized to give such instruction or request and
(iii) an Issuing Lender may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for

 

48



--------------------------------------------------------------------------------

its presentation. The responsibility of any Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
issued to it shall, in addition to any payment obligation expressly provided for
in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment substantially conforms to the requirements under such Letter of
Credit.

SECTION 3.7    Effect of Letter of Credit Documents. To the extent that any
provision of any Letter of Credit Document related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8    Resignation of Issuing Lenders.

(a)    Any Issuing Lender may resign at any time by giving at least 30 days’
prior notice to the Administrative Agent, the Lenders and the Borrower. After
the resignation of an Issuing Lender hereunder, the retiring Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to such
resignation so long as such Letters of Credit remain outstanding (unless by the
terms of the Loan Documents, such rights survive the expiration or termination
of such Letters of Credit), but shall not be required to issue additional
Letters of Credit or to extend, renew or increase the outstanding Letter of
Credit.

(b)    Any resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto
(including the right to require the Revolving Credit Lenders to take such
actions as are required under Section 3.4). Without limiting the foregoing, upon
the resignation of a Lender as an Issuing Lender hereunder, the Borrower may, or
at the request of such resigned Issuing Lender the Borrower shall, use
commercially reasonable efforts to, arrange for one or more of the other Issuing
Lenders to issue Letters of Credit hereunder in substitution for the Letters of
Credit, if any, issued by such resigned Issuing Lender and outstanding at the
time of such resignation, or make other arrangements satisfactory to the
resigned Issuing Lender to effectively cause another Issuing Lender to assume
the obligations of the resigned Issuing Lender with respect to any such Letters
of Credit.

SECTION 3.9    Reporting of Letter of Credit Information and L/C Commitment. At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) no later than the fifth
Business Day following the last day of each calendar month, (b) on each date
that a Letter of Credit is amended, terminated or otherwise expires, (c) on each
date that a Letter of Credit is issued or the expiry date of a Letter of Credit
is extended, and (d) upon the request of the Administrative Agent, each Issuing
Lender (or, in the case of clauses (b), (c) or (d) of this Section, the
applicable Issuing Lender) shall deliver to the Administrative Agent a report
setting forth in form and detail reasonably satisfactory to the Administrative
Agent information (including any reimbursement, Cash Collateral, or termination
in respect of Letters of Credit issued by such Issuing Lender) with respect to
each Letter of Credit issued by such Issuing Lender that is outstanding
hereunder. In addition, each Issuing Lender shall provide notice to the
Administrative Agent of its L/C Commitment, or any change thereto, promptly upon
it becoming an Issuing Lender or making any change to its L/C Commitment. No
failure on the part of any Issuing Lender to provide such information pursuant
to this Section 3.9 shall limit the obligations of the Borrower or any Revolving
Credit Lender hereunder with respect to its reimbursement and participation
obligations hereunder.

SECTION 3.10    Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a

 

49



--------------------------------------------------------------------------------

Subsidiary, or states that a Subsidiary is the “account party,” “applicant,”
“customer,” “instructing party,” or the like of or for such Letter of Credit,
and without derogating from any rights of the applicable Issuing Lender (whether
arising by contract, at law, in equity or otherwise) against such Subsidiary in
respect of such Letter of Credit, the Borrower (a) shall be obligated to
reimburse, or to cause the applicable Subsidiary to reimburse, the applicable
Issuing Lender hereunder for any and all drawings under such Letter of Credit as
if such Letter of Credit had been issued solely for the account of the Borrower
and (b) irrevocably waives any and all defenses that might otherwise be
available to it as a guarantor or surety of any or all of the obligations of
such Subsidiary in respect of such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any of
its Subsidiaries inures to the benefit of the Borrower and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

SECTION 3.11    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Documents therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Documents and as such amount may
be reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1    Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Borrower
on the Closing Date in a principal amount equal to such Lender’s Term Loan
Commitment as of the Closing Date.

SECTION 4.2    Procedure for Advance of Term Loan.

(a)    Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 12:00 noon on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a LIBOR Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement). Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof. Not later than 2:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Initial Term Loan to be made by such Term Loan Lender on the
Closing Date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrower in writing.

(b)    Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 5.13.

 

50



--------------------------------------------------------------------------------

SECTION 4.3    Repayment of Term Loans.

(a)    Initial Term Loan. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on the last Business Day of each of March, June, September and December
commencing September 30, 2019 in the amount of $4,375,000, as the amounts of
individual installments may be adjusted pursuant to Section 4.4. If not sooner
paid, the Initial Term Loan shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date.

(b)    Incremental Term Loans. The Borrower shall repay the aggregate
outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 5.13.

SECTION 4.4    Prepayments of Term Loans.

(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 12:00 noon (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each and whether the repayment is of the
Initial Term Loan, an Incremental Term Loan or a combination thereof, and if a
combination thereof, the amount allocable to each. Each optional prepayment of
the Term Loans hereunder shall be in an aggregate principal amount of at least
$5,000,000 or any whole multiple of $1,000,000 in excess thereof (or, if less,
the remaining outstanding principal amount thereof) and shall be applied to
prepay Initial Term Loan and, if applicable, any Incremental Term Loans, as
directed by Borrower, and if not so directed, on a pro rata basis (each such
prepayment to be applied to reduce the scheduled principal amortizations
payments under Section 4.3(a) as directed by the Borrower). Each repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
A Notice of Prepayment received after 12:00 noon shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the applicable
Term Loan Lenders of each Notice of Prepayment. Notwithstanding the foregoing,
any Notice of Prepayment delivered in connection with any refinancing of all of
the Credit Facility with the proceeds of such refinancing or of any other
incurrence of Indebtedness or the occurrence of some other identifiable event or
condition, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence or occurrence of such other
identifiable event or condition and may be revoked by the Borrower in the event
such contingency is not met; provided that the delay or failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9.

(b)    Mandatory Prepayments.

(i)    Debt Issuances. The Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in clause (iv) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt
Issuance not otherwise permitted pursuant to Section 9.1. Such prepayment shall
be made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.

(ii)    Asset Dispositions and Insurance and Condemnation Events. The Borrower
shall make mandatory principal prepayments of the Loans in the manner set forth
in clause (iv) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from (A) any Asset Disposition not otherwise
permitted pursuant to Section 9.5 or (B) any Insurance and Condemnation Event
(other than an Insurance and Condemnation Event where the Net Cash Proceeds
thereof do not exceed $1,000,000). Such prepayments shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds; provided
that, so long as no

 

51



--------------------------------------------------------------------------------

Default or Event of Default has occurred and is continuing, no prepayment shall
be required under this Section 4.4(b)(ii) with respect to such portion of such
Net Cash Proceeds that the Borrower shall have, on or prior to such date given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 4.4(b)(iii).

(iii)    Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition or any Insurance and Condemnation
Event by any Credit Party of any Subsidiary thereof (in each case, to the extent
not excluded pursuant to Section 4.4(b)(ii)), at the option of the Borrower, the
Credit Parties and their Subsidiaries may reinvest all or any portion of such
Net Cash Proceeds in assets used or useful for the business of the Credit
Parties and their Subsidiaries within (x) 365 days following receipt of such Net
Cash Proceeds or (y) if such Credit Party enters into a bona fide commitment to
reinvest such Net Cash Proceeds within 365 days following receipt thereof,
within 90 days after the expiration of such initial 365 day period; provided
that if any Net Cash Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, an
amount equal to any such Net Cash Proceeds shall be applied within five
(5) Business Days after the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Loans as set forth in this Section 4.4(b). Pending the final
application of any such Net Cash Proceeds, the applicable Credit Party or its
applicable Subsidiary may invest an amount equal to such Net Cash Proceeds in
any manner that is not prohibited by this Agreement.

(iv)    Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) or (ii) above, the Borrower shall
promptly deliver notice thereof (or reinvestment notice, as applicable) to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section shall be applied as follows: first, ratably between the Initial Term
Loans and (unless otherwise agreed by the applicable Incremental Lenders) any
Incremental Term Loans to reduce on a pro rata basis the remaining scheduled
principal installments of the Initial Term Loans pursuant to Section 4.3 and as
determined by the Borrower and the applicable Incremental Lenders to reduce the
remaining scheduled principal installments of any Incremental Term Loans, and
second, to the extent of any excess, to repay the Revolving Credit Loans
pursuant to Section 2.4(d), without a corresponding reduction in the Revolving
Credit Commitment.

(v)    Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by
any amount required to be paid pursuant to Section 5.9; provided that, so long
as no Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 4.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 4.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Term Loans in accordance with
this Section 4.4(b). Upon the occurrence and during the continuance of any
Default or Event of Default, the Administrative Agent shall also be authorized
(without any further action by or notice to or from the Borrower or any other
Credit Party) to apply such amount to the prepayment of the outstanding Term
Loans in accordance with the relevant provisions of this Section 4.4(b).

 

52



--------------------------------------------------------------------------------

(vi)    No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed.

(vii)    Repatriation of Net Cash Proceeds. Notwithstanding any other provisions
of this Section 4.4, with respect to any of or all the Net Cash Proceeds of any
Asset Disposition or Insurance and Condemnation Event giving rise to a
prepayment pursuant to Section 4.4(b)(ii) (A) to the extent that any of or all
of such Net Cash Proceeds is prohibited or delayed by Applicable Law from being
distributed or otherwise transferred to the Borrower, the portion of such Net
Cash Proceeds so affected will not be required to be applied to repay Loans at
the times provided in Section 4.4(b)(ii), but instead, such amounts may be
retained by the applicable Subsidiary so long, but only so long, as the
Applicable Law will not permit such distribution or transfer (the Borrower
hereby agreeing to cause the applicable Subsidiary to promptly take all actions
reasonably required by the Applicable Law to permit such distribution or
transfer), and once such distribution or transfer of any of such affected Net
Cash Proceeds is permitted under the applicable local law, such distribution or
transfer will be promptly effected and such distributed or transferred Net Cash
Proceeds will be promptly (and in any event not later than three (3) Business
Days after such distribution or transfer) applied (net of additional taxes
payable or reserved against as a result thereof) to the prepayments pursuant to
this Section 4.4(b) to the extent provided herein and (B) to the extent that
Borrower has reasonably determined in good faith and as has been agreed by the
Administrative Agent (acting reasonably) that distribution or other transfer of
any of or all such Net Cash Proceeds (or the obligation to do so) would have a
material adverse tax cost consequence (taking into account any foreign tax
credit or benefit received in connection with such distribution or transfer and,
for the avoidance of doubt, utilization of any net operating loss shall be
deemed to be a material adverse tax consequence) with respect to such Net Cash
Proceeds, the Net Cash Proceeds so affected may be retained by the applicable
Subsidiary.

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1    Interest.

(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin.
The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 5.2.

(b)    Default Rate. Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 10.1(a), (b), (h) or (i), or (ii) at the election of the Required
Lenders (or the Administrative Agent at the direction of the Required Lenders),
upon the occurrence and during the continuance of any other Event of Default,
(A) the Borrower shall no longer have the option to request LIBOR Rate Loans,
Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under

 

53



--------------------------------------------------------------------------------

any other Loan Document shall bear interest at a rate per annum equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document and (D) all accrued and unpaid interest shall be
due and payable on demand of the Administrative Agent. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any Debtor Relief Law.

(c)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2019; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

SECTION 5.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $2,000,000 or any whole multiple of $1,000,000 in excess thereof
(or such lesser amount as shall represent all Base Rate Loans then outstanding)
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof (or such lesser amount as shall represent all LIBOR Rate Loans then
outstanding) into Base Rate Loans (other than Swingline Loans) or (ii) continue
such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to
convert or continue Loans as provided above, the Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 12:00 noon
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
If the Borrower fails to give a timely Notice of Conversion/Continuation prior
to the end of the Interest Period for any LIBOR Rate Loan, then the applicable
LIBOR Rate Loan shall be converted to a Base Rate Loan. Any such automatic
conversion to a Base Rate Loan shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Rate Loan.
If the Borrower requests a conversion to, or continuation of, LIBOR Rate Loans,
but fails to specify an Interest Period, it

 

54



--------------------------------------------------------------------------------

will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan. The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.

SECTION 5.3    Fees.

(a)    Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing September 30, 2019
and ending on the date upon which all Obligations (other than contingent
indemnification obligations and expense reimbursement obligations not then due
and payable) arising under the Revolving Credit Facility shall have been paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) and the Revolving Credit Commitment has been
terminated. The Commitment Fee shall be distributed by the Administrative Agent
to the Revolving Credit Lenders (other than any Defaulting Lender) pro rata in
accordance with such Revolving Credit Lenders’ respective Revolving Credit
Commitment Percentages.

(b)    Other Fees. The Borrower shall pay to each applicable Arranger, the
Administrative Agent and each Issuing Lender for their own respective accounts
fees in the amounts and at the times specified in their Fee Letter. The Borrower
shall pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.

SECTION 5.4    Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).

 

55



--------------------------------------------------------------------------------

SECTION 5.5    Evidence of Indebtedness.

(a)    Extensions of Credit. The Extensions of Credit made by each Lender and
each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note, Term Loan Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans, Term Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 5.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

 

56



--------------------------------------------------------------------------------

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 5.7    Administrative Agent’s Clawback.

(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 1:00 p.m. on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lenders or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lenders
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lenders or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(c)    Nature of Obligations of Lenders. The obligations of the Lenders under
this Agreement to make the Loans, to issue or participate in Letters of Credit
and to make payments under this Section, Section 5.11(e), Section 12.3(c) or
Section 12.7, as applicable, are several and are not joint or joint and several.
The failure of any Lender to make available its Commitment Percentage of any
Loan requested by the Borrower shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

 

57



--------------------------------------------------------------------------------

SECTION 5.8    Changed Circumstances.

(a)    Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.

(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

(c)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.8(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.8(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent

 

58



--------------------------------------------------------------------------------

practicable (with the consent of the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 5.8(c)(i), (c)(ii) or (c)(iii) occurs with respect to the Replacement
Rate in which case the provisions of this Section 5.8(c) shall apply to the
determination of a new Replacement Rate or (B) an event described in
Section 5.8(a)(i) or (a)(ii) occurs with respect to the Replacement Rate or the
Administrative Agent (or the Required Lenders through the Administrative Agent)
notifies the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the
Replacement Rate, in which case Section 5.8(a) shall apply as if references
therein to LIBOR shall be deemed to be the Replacement Rate. In connection with
the establishment and application of the Replacement Rate, this Agreement and
the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 5.8(c). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including Section 12.2), such amendment shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five (5) Business Days of the delivery of such amendment to the Lenders, written
notices from such Lenders that in the aggregate constitute Required Lenders,
with each such notice stating that such Lender objects to such amendment. To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (c), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

SECTION 5.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow or continue a LIBOR Rate
Loan or convert to a LIBOR Rate Loan on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth in reasonable detail the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error. All of the
obligations of the Credit Parties under this Section 5.9 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

59



--------------------------------------------------------------------------------

SECTION 5.10    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, any Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered. Any demand for compensation pursuant to this
Section 5.10(a) shall be made only to the extent such Lender, Issuing Lender or
other Recipient states that it is making similar demand with respect to its
similarly situated commercial borrowers generally where such Lender, Issuing
Lender, or other Recipient has the legal right to make such demand.

(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered. Any demand for compensation pursuant to this
Section 5.10(b) shall be made only to the extent such Lender, Issuing Lender or
other Recipient states that it is making similar demand with respect to its
similarly situated commercial borrowers generally where such Lender, Issuing
Lender, or other Recipient has the legal right to make such demand.

(c)    Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or such Issuing Lender, such other
Recipient or any of their respective holding companies, as the

 

60



--------------------------------------------------------------------------------

case may be, as specified in paragraph (a) or (b) of this Section and delivered
to the Borrower, shall be conclusive absent manifest error. The Borrower shall
pay such Lender or such Issuing Lender or such other Recipient, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender or an Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)    Survival. All of the obligations of the Credit Parties under this
Section 5.10 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

SECTION 5.11    Taxes.

(a)    Defined Terms. For purposes of this Section 5.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding for Indemnified Taxes has been made (including
such deductions and withholdings for Indemnified Taxes applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made for Indemnified Taxes.

(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

 

61



--------------------------------------------------------------------------------

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 5.11,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

 

62



--------------------------------------------------------------------------------

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those

 

63



--------------------------------------------------------------------------------

contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 5.12    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable and documented out of pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

64



--------------------------------------------------------------------------------

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.9;

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)    such assignment does not conflict with Applicable Law; and

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c)    Selection of Lending Office. Subject to Section 5.12(a), each Lender may
make any Loan to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.

SECTION 5.13    Incremental Increases.

(a)    Request for Incremental Increase. At any time after the Closing Date,
upon written notice to the Administrative Agent, the Borrower may, from time to
time, request (i) one or more incremental term loan commitments (an “Incremental
Term Loan Commitment”) to make one or more additional term loans, including a
borrowing of an additional term loan the principal amount of which will be added
to the outstanding principal amount of the existing tranche of Term Loans with
the latest scheduled maturity date

 

65



--------------------------------------------------------------------------------

(any such additional term loan, an “Incremental Term Loan”) and/or (ii) one or
more increases in the Revolving Credit Commitments (each, a “Incremental
Revolving Credit Facility Increase” and, together with the Incremental Term Loan
Commitments and Incremental Term Loans, the “Incremental Increases”); provided
that (A) the aggregate initial principal amount of such requested Incremental
Increase shall not exceed the Incremental Facilities Limit, (B) any such
Incremental Increase shall be in a minimum amount of $5,000,000 (or such lesser
amount as agreed to by the Administrative Agent) or, if less, the remaining
amount permitted pursuant to the foregoing clause (A), and increments of
$1,000,000 (or such lesser amount as agreed to by the Administrative Agent) and
(C) no more than five (5) Incremental Increases shall be permitted to be
requested during the term of this Agreement.

(b)    Incremental Lenders. Each notice from the Borrower pursuant to this
Section 5.13 shall set forth the requested amount and proposed terms of the
relevant Incremental Increase. Incremental Increases may be provided by any
existing Lender or by any other Persons (each such Lender or other Person, an
“Incremental Lender”); provided that the Administrative Agent, each Issuing
Lender and/or the Swingline Lender, as applicable, shall have consented (not to
be unreasonably withheld or delayed) to such Incremental Lender’s providing such
Incremental Increases to the extent any such consent would be required under
Section 12.9(b) for an assignment of Loans or Commitments, as applicable, to
such Incremental Lender. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each proposed Incremental Lender is requested to respond, which shall in
no event be less than ten (10) Business Days from the date of delivery of such
notice to the proposed Incremental Lenders (or such shorter period as agreed to
by the Administrative Agent). Each proposed Incremental Lender may elect or
decline, in its sole discretion, and shall notify the Administrative Agent
within such time period whether it agrees, to provide an Incremental Increase
and, if so, whether by an amount equal to, greater than or less than requested.
Any Person not responding within such time period shall be deemed to have
declined to provide an Incremental Increase.

(c)    Increase Effective Date and Allocations. The Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Incremental Increase (limited in the case of the
Incremental Lenders to their own respective allocations thereof). The
Administrative Agent shall promptly notify the Borrower and the Incremental
Lenders of the final allocation of such Incremental Increases and the Increase
Effective Date.

(d)    Terms of Incremental Increases. The terms of each Incremental Increase
(which shall be set forth in the relevant Incremental Amendment) shall be
determined by the Borrower and the applicable Incremental Lenders; provided
that:

(i)    in the case of each Incremental Term Loan:

(A)    the maturity of any such Incremental Term Loan shall not be earlier than
the then latest scheduled maturity date of the Loans and Commitments in effect
as of the Increase Effective Date and the Weighted Average Life to Maturity of
any such Incremental Term Loan shall not be shorter than the remaining Weighted
Average Life to Maturity of such latest maturing Term Loans;

(B)    the Applicable Margin, upfront fees, original issue discount and pricing
grid, if applicable, for such Incremental Term Loan shall be determined by
applicable Incremental Lenders and the Borrower on the applicable Increase
Effective Date;

(C)    any mandatory prepayment (other than scheduled amortization payments) of
each Incremental Term Loan shall be made on a pro rata basis with all then
existing Term Loans, except that the Borrower and the Incremental Lenders in
respect of such Incremental Term Loan may, in their sole discretion, elect to
prepay or receive, as applicable, any prepayments on a less than pro rata basis
(but not on a greater than pro rata basis); and

 

66



--------------------------------------------------------------------------------

(D)    except as provided above, all other terms and conditions applicable to
any Incremental Term Loan shall be consistent with the terms and conditions
applicable to the Initial Term Loan or otherwise reasonably satisfactory to the
Administrative Agent and the Borrower (provided that such other terms and
conditions, taken as a whole, shall not be more favorable to the Lenders under
any Incremental Term Loans than such other terms and conditions, taken as a
whole, under the Initial Term Loans);

(ii)    in the case of each Incremental Revolving Credit Facility Increase:

(A)    each such Incremental Revolving Credit Facility Increase shall have the
same terms, including maturity, Applicable Margin and Commitment Fees, as the
Revolving Credit Facility; provided that (x) any upfront fees payable by the
Borrower to the Lenders under any Incremental Revolving Credit Facility
Increases may differ from those payable under the then existing Revolving Credit
Commitments and (y) the Applicable Margins or Commitment Fees or interest rate
floor applicable to any Incremental Revolving Credit Facility Increase may be
higher than the Applicable Margins or Commitment Fees or interest rate floor
applicable to the Revolving Credit Facility if the Applicable Margins or
Commitment Fees or interest rate floor applicable to the Revolving Credit
Facility are increased to equal the Applicable Margins and Commitment Fees and
interest rate floor applicable to such Incremental Revolving Credit Facility
Increase; and

(B)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Incremental Revolving Credit Facility Increase) in accordance with their revised
Revolving Credit Commitment Percentages (and the Revolving Credit Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Facility Increase) agree to make all payments and adjustments necessary to
effect such reallocation and the Borrower shall pay any and all costs required
pursuant to Section 5.9 in connection with such reallocation as if such
reallocation were a repayment); and

(iii)    each Incremental Increase shall constitute Obligations of the Borrower
and will be guaranteed by the Subsidiary Guarantors and secured on a pari passu
basis with the other Secured Obligations.

(e)    Conditions to Effectiveness of Incremental Increases. Any Incremental
Increase shall become effective as of such Increase Effective Date and shall be
subject to the following conditions precedent, which, in the case of an
Incremental Term Loan incurred solely to finance a substantially concurrent
Limited Condition Acquisition (including all related costs, expenses and debt
repayments or refinancings in connection therewith), shall be subject to
Section 1.10:

(i)    no Default or Event of Default shall exist on such Increase Effective
Date immediately prior to or after giving effect to (A) such Incremental
Increase or (B) the making of the initial Extensions of Credit pursuant thereto;

 

67



--------------------------------------------------------------------------------

(ii)    all of the representations and warranties set forth in Article VII shall
be true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) as of such Increase Effective Date, or
if such representation speaks as of an earlier date, as of such earlier date;

(iii)    the Administrative Agent shall have received from the Borrower, a
Compliance Certificate demonstrating that (A) the Borrower is in compliance with
the Consolidated Interest Coverage Ratio set forth in Section 9.12(b) and
(B) the Consolidated Total Leverage Ratio is at least 0.25 to 1.00 less than the
maximum Consolidated Total Leverage Ratio in effect as of the Increase Effective
Date pursuant to Section 9.12(a), in each case based on the financial statements
for the most recently completed Test Period, both before and after giving effect
on a Pro Forma Basis to the incurrence of any such Incremental Increase (and
assuming that any such Incremental Increase and the Revolving Credit Commitments
are each fully drawn) and any Permitted Acquisition, refinancing of Indebtedness
or other use of the proceeds thereof;

(iv)    the Credit Parties shall have executed an Incremental Amendment in form
and substance reasonably acceptable to the Borrower and the applicable
Incremental Lenders; and

(v)    the Administrative Agent shall have received from the Borrower, any
customary legal opinions or other documents (including a resolution duly adopted
by the board of directors (or equivalent governing body) of each Credit Party
authorizing such Incremental Increase), reasonably requested by Administrative
Agent in connection with such Incremental Increase.

(f)    Incremental Amendments. Each such Incremental Increase shall be effected
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Credit Parties, the
Administrative Agent and the applicable Incremental Lenders, which Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 5.13.

(g)    Use of Proceeds. The proceeds of any Incremental Increase may be used by
the Borrower and its Subsidiaries for working capital and other general
corporate purposes, including the financing of Permitted Acquisitions and other
Investments permitted hereunder and any other use not prohibited by this
Agreement.

SECTION 5.14    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided (other than Section 9.2(m)), or that the total amount
of such Cash Collateral is less than the Minimum Collateral

 

68



--------------------------------------------------------------------------------

Amount, the Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents but, so long as no Default or Event of Default then exists, any Cash
Collateral no longer required to be so held as Cash Collateral shall, upon
written request of the Borrower, be returned to the Borrower.

SECTION 5.15    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” and
“Required Revolving Credit Lenders” and Section 12.2.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect

 

69



--------------------------------------------------------------------------------

to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 5.14; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Lender or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

(C)    With respect to any Commitment Fee or Letter of Credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated

 

70



--------------------------------------------------------------------------------

among the Non-Defaulting Lenders in accordance with their respective Revolving
Credit Commitment Percentages (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. Subject to Section 12.22, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Security Documents to be delivered on the Closing Date and the Guaranty
Agreement, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall have occurred and be continuing.

(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this

 

71



--------------------------------------------------------------------------------

Agreement and the other Loan Documents to be delivered on the Closing Date are
true and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects); (B) none of the Credit Parties is in violation of
any of the covenants contained in this Agreement and the other Loan Documents;
(C) after giving effect to the Transactions, no Default or Event of Default has
occurred and is continuing; (D) the condition set forth in Section 6.1(e)(iii)
is satisfied and (E) each of the Credit Parties, as applicable, has satisfied
each of the conditions set forth in Section 6.1 and Section 6.2.

(ii)    Certificate of Secretary of each Credit Party. A certificate of the
secretary or assistant secretary of each Credit Party certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation (or equivalent), as applicable, of such Credit
Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the Organizational
Documents of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.

(iv)    Opinions of Counsel. Opinions of counsel to the Credit Parties,
including, if applicable, opinions of local counsel as may be reasonably
requested by the Administrative Agent, addressed to the Administrative Agent and
the Lenders with respect to the Credit Parties, the Loan Documents and such
other matters as the Administrative Agent shall request.

(c)    Personal Property Collateral.

(i)    Filings and Recordings. Subject to the limitations and qualifications set
forth in the Security Documents, the Administrative Agent shall have received
all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

(ii)    [Reserved].

(iii)    Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to bankruptcy, tax and intellectual
property matters), in form and substance reasonably satisfactory thereto, made
against the Credit Parties under the Uniform Commercial Code (or applicable
recording location) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

 

72



--------------------------------------------------------------------------------

(iv)    Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party.

(v)    Intellectual Property. The Administrative Agent shall have received
security agreements duly executed by the applicable Credit Parties for all
federally registered copyrights, copyright applications, patents, patent
applications, trademarks and trademark applications included in the Collateral,
in each case in proper form for filing with the U.S. Patent and Trademark Office
or U.S. Copyright Office, as applicable.

(d)    Consents; Defaults.

(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all governmental, shareholder and material third party consents and
approvals necessary in connection with the Transactions, which shall be in full
force and effect.

(ii)    No Injunction, Etc. No action, suit, proceeding or investigation shall
be pending or, to the knowledge of the Borrower, threatened in writing in any
court or before any arbitrator or any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

(e)    Financial Matters.

(i)    Financial Statements. The Administrative Agent shall have received, in
form and substance reasonably satisfactory to the Administrative Agent (A) the
audited Consolidated balance sheets of the Borrower and its Subsidiaries as of
the last day of each of three most recent Fiscal Year ends prior to the Closing
Date for which financial statements are available and the related audited
statements of income and cash flows for the Fiscal Year then ended and (B) an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries and
related unaudited interim statements of income and cash flows for each fiscal
quarter ended since December 29, 2018 for which financial statements are
available.

(ii)    Financial Projections. The Administrative Agent shall have received, in
form and substance reasonably satisfactory to the Administrative Agent,
projections prepared by management of the Borrower of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of the Credit Facility, which shall not be inconsistent with any
financial information or projections previously delivered to the Administrative
Agent.

(iii)    No Material Adverse Effect. Since December 29, 2018 there has not
occurred any event or condition that has had or could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(iv)    Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and signed by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, the Borrower and its subsidiaries, on a Consolidated basis, are
Solvent, (B) the financial projections previously delivered to the
Administrative Agent represented the good faith estimates (utilizing assumptions
believed by the Borrower to be reasonable at the time made available to the
Administrative Agent) of the financial condition and operations of the Borrower
and its Subsidiaries, it being understood that such projections are not to be
viewed as facts, are subject to significant uncertainties and contingencies many
of which are beyond the Borrower’s control and that actual results may vary
materially from the projections and (C) attached thereto is a calculation of the
Consolidated Total Leverage Ratio pursuant to Section 6.1(e)(v) below.

 

73



--------------------------------------------------------------------------------

(v)    Consolidated Total Leverage Ratio. The Arrangers will be reasonably
satisfied that the Consolidated Total Leverage Ratio as of the Closing Date
calculated on a Pro Forma Basis after giving effect to the Transactions will not
exceed 3.25 to 1.00.

(vi)    Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the
Arrangers and the Lenders the fees set forth or referenced in Section 5.3 and
any other accrued and unpaid fees or commissions due hereunder, (B) all
reasonable and documented fees and out of pocket charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents, in the case of clauses (B) and (C) above to the
extent that invoices therefor have been provided to the Borrower at least one
Business Day prior to the Closing Date or such fees, charges, disbursements,
taxes or other amounts are set forth in a funds flow statement approved by the
Borrower.

(f)    Miscellaneous.

(i)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.

(ii)    Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries under the Existing Credit Agreement shall be repaid in full, all
commitments (if any) in respect thereof shall have been terminated and all
guarantees therefor and security therefor shall be released, and the
Administrative Agent shall have received pay-off letters in form and substance
reasonably satisfactory to it evidencing such repayment, termination and
release.

(iii)    PATRIOT Act, Etc. To the extent requested by the Administrative Agent
or any Lender at least 10 days prior to the Closing Date, the Administrative
Agent and the Lenders shall have received, at least five (5) Business Days prior
to the Closing Date, all documentation and other information requested by the
Administrative Agent or any Lender or required by regulatory authorities in
order for the Administrative Agent and the Lenders to comply with requirements
of any Anti-Money Laundering Laws, including the PATRIOT Act and any applicable
“know your customer” rules and regulations.

Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this
Section 6.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

74



--------------------------------------------------------------------------------

SECTION 6.2    Conditions to All Extensions of Credit. Subject to Section 5.13
and Section 1.10 solely with respect to any Incremental Term Loan incurred to
finance a substantially concurrent Limited Condition Acquisition, the
obligations of the Lenders to make or participate in any Extensions of Credit
(including the initial Extension of Credit) and/or any Issuing Lender to issue
or extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, issuance or extension date:

(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).

(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing or Letter of Credit Application, as applicable, from the Borrower in
accordance with Section 2.3(a), Section 3.2 or Section 4.2, as applicable.

(d)    New Swingline. So long as any Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan.

Each Notice of Borrowing or Letter of Credit Application, as applicable,
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 6.2(a) and (b) have been satisfied on
and as of the date of the applicable Extension of Credit.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

SECTION 7.1    Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (i) is duly organized and validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
power and authority to own its property and assets and to transact the business
in which it is engaged and presently proposes to engage and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified or authorized which, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. The jurisdictions
in which each Credit Party and each Subsidiary thereof are

 

75



--------------------------------------------------------------------------------

organized and qualified to do business as of the Closing Date are described on
Schedule 7.1. Schedule 7.1 identifies each Subsidiary Guarantor as of the
Closing Date. No Credit Party nor any Subsidiary thereof is an EEA Financial
Institution. The Borrower qualifies for an express exclusion from the “legal
entity customer” definition under the Beneficial Ownership Regulations.

SECTION 7.2    Ownership. On and as of the Closing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 7.2. Schedule 7.2
sets forth, as of the Closing Date, the percentage ownership (direct and
indirect) of the Borrower and any of its Subsidiaries in each class of capital
stock or other Equity Interests of each of its respective Subsidiaries and also
identifies the direct owner thereof. All outstanding shares of Equity Interests
of each Subsidiary of the Borrower have been duly and validly issued, and, to
the extent applicable, are fully paid and non-assessable and have been issued
free of preemptive rights. As of the Closing Date, except as set forth on
Schedule 7.2, no Subsidiary of the Borrower has outstanding any securities
convertible into or exchangeable for its Equity Interests or outstanding any
right to subscribe for or to purchase, or any options or warrants for the
purchase of, or any agreement providing for the issuance (contingent or
otherwise) of or any calls, commitments or claims of any character relating to,
its Equity Interests or any stock appreciation or similar rights.

SECTION 7.3    Authorization; Enforceability. Each Credit Party has the right,
power and authority to execute, deliver and perform the terms and provisions of
each of the Loan Documents to which it is party and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
by it of each of such Loan Documents. Each Credit Party has duly executed and
delivered each of the Loan Documents to which it is party, and each of such Loan
Documents to which such Credit Party is a party constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

SECTION 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. Neither the execution, delivery or performance by any Credit Party of the
Loan Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, (i) will contravene any provision of any applicable law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority except to the extent that any such
contraventions or conflicts could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) will conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit
Party or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
agreement, contract or instrument, in each case to which any Credit Party or any
of its Subsidiaries is a party or by which it or any its property or assets is
bound or to which it may be subject, except to the extent that any such
conflict, breach or default, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, or (iii) will violate
any provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party or any of its
Subsidiaries.

SECTION 7.5    Compliance with Law; Governmental Approvals.

(a)    Each of the Borrower and each of its Subsidiaries is in compliance with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of its business and the ownership of its property, except such non-compliances
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

(b)    No default exists under any agreement, instrument, organizational
document or other document to which the Borrower or any of its Subsidiaries is a
party or otherwise subject to that has resulted, or could reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect.

(c)    No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except (1) for (x) those that have
otherwise been obtained or made on or prior to the Closing Date and which remain
in full force and effect on the Closing Date, (y) filings which are necessary to
perfect the security interests created under the Security Documents or (2) if
the failure to obtain such order, consent, approval, license, authorization or
validation of, or filing, recording or registration, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect),
or exemption by, any Governmental Authority is required to be obtained or made
by, or on behalf of, any Credit Party to authorize, or is required to be
obtained or made by, or on behalf of, any Credit Party in connection with,
(i) the execution, delivery and performance by such Credit Party of any Loan
Document or (ii) the legality, validity, binding effect or enforceability
against such Credit Party of any such Loan Document.

SECTION 7.6    Tax Returns and Payments. The Borrower and its Subsidiaries have
filed all federal, state and other tax returns and reports required to be filed,
and have paid all federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) Taxes that are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves are being maintained in accordance with GAAP or (b) to the
extent that the failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, except as disclosed on the most recent 10-K public filing of the Borrower
prior to the Closing Date, there is no ongoing audit or examination or, to its
knowledge, other investigation by any Governmental Authority of any tax
liability of any Credit Party or any Subsidiary thereof, the resolution of which
could reasonably be expected to have a Material Adverse Effect.

SECTION 7.7    Intellectual Property Matters. Each of the Borrower and each of
its Subsidiaries owns or has sufficient rights to use all the IP Rights, and has
obtained all licenses thereto or other rights of whatever nature, reasonably
necessary for the present conduct of its respective business and as currently
proposed to be conducted, except where the failure to own or possess such rights
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The conduct and operations of the business of the
Borrower and respectively of each of its Subsidiaries as currently conducted and
currently proposed to be conducted do not infringe, misappropriate, dilute,
violate or otherwise conflict with any IP Right owned by any other Person, and
no other Person has contested any right, title or interest of the Borrower or
respectively of any such Subsidiary in, or relating to, any IP Right owned by
the Borrower or respectively such Subsidiary, other than, individually or in the
aggregate, as could not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 7.7 or except as could not, individually
or in the aggregate, be reasonably be expected to have a Material Adverse
Effect: (x) there are no pending or threatened in writing actions,
investigations, suits, proceedings, audit, claims, demands, orders or disputes
against the Borrower or any its Subsidiaries with respect to IP Rights material
to its business and (y) no final judgment or order has been rendered by any
competent Governmental Authority and no settlement agreement or similar
contractual obligation to grant or receive a license has been entered into by
the Borrower or any of its Subsidiaries, with respect to any IP Rights material
to its business.

 

77



--------------------------------------------------------------------------------

SECTION 7.8    Environmental Matters. Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:

(a)    The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws;

(b)    To the actual knowledge of the Borrower and its Subsidiaries, each Credit
Party and each Subsidiary thereof and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and, to the actual knowledge
of the Borrower and its Subsidiaries, there is no contamination at, under or
about such properties or such operations which could interfere with the
continued operation of such properties;

(c)    To the actual knowledge of the Borrower and its Subsidiaries, no Credit
Party nor any Subsidiary thereof has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters, Hazardous Materials, or compliance with Environmental
Laws, nor does any Credit Party or any Subsidiary thereof have knowledge or
reason to believe that any such notice is being threatened;

(d)    Hazardous Materials have not been transported or disposed of to or from
the properties owned, leased or operated by any Credit Party or any Subsidiary
thereof in violation of, or in a manner or to a location which could give rise
to liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;

(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened in writing, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party, any Subsidiary thereof, with
respect to any real property owned, leased or operated by any Credit Party or
any Subsidiary thereof or such operations conducted in connection therewith; and

(f)    There has been no release, or to the knowledge of the Borrower, threat of
release, of Hazardous Materials at or from properties owned, leased or operated
by any Credit Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under applicable
Environmental Laws.

SECTION 7.9    Employee Benefit Matters.

(a)    As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains
or contributes to, or has any obligation under, any Pension Plan or
Multiemployer Plan other than those identified on Schedule 7.9;

(b)    Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and

 

78



--------------------------------------------------------------------------------

each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
any Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes
or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

(c)    As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based upon benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;

(d)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;

(e)    No Termination Event has occurred or is reasonably expected to occur;

(f)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate,
(ii) any Pension Plan or (iii) any Multiemployer Plan.

(g)    As of the Closing Date, no Credit Party nor any Subsidiary thereof is a
party to any contract, agreement or arrangement that could, solely as a result
of the delivery of this Agreement or the consummation of transactions
contemplated hereby, result in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code.

(h)    As of the Closing Date the Borrower is not nor will be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.

SECTION 7.10    Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
FRB). Following the application of the proceeds of each Extension of Credit, not
more than twenty-five percent (25%) of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a Consolidated basis)
will be “margin stock”.

SECTION 7.11    Government Regulation. Neither the Borrower nor any of its
Subsidiaries (a) is or is required to be registered as an “investment company”
within the meaning of the Investment Company Act or (b) is subject to regulation
under any requirement of law (other than Regulation X of the FRB) that limits
its ability to incur, create, assume or permit the Indebtedness contemplated
under this Agreement.

 

79



--------------------------------------------------------------------------------

SECTION 7.12    Insurance. The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

SECTION 7.13    Employee Relations. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened in writing against any of them, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened in writing against
any of them, (ii) no strike, labor dispute, slowdown or stoppage pending against
the Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Subsidiaries, (iii) no
union representation question exists with respect to the employees of the
Borrower or any of its Subsidiaries, (iv) no equal employment opportunity
charges or other claims of employment discrimination are pending or, to the
Borrower’s knowledge, threatened in writing against the Borrower or any of its
Subsidiaries and (v) no wage and hour department investigation has been made of
the Borrower or any of its Subsidiaries, except with respect to any matter
specified in clauses (i) through (v) above, either individually or in the
aggregate, such as could not reasonably be expected to have a Material Adverse
Effect.

SECTION 7.14    Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(e)(i) fairly present in all
material respects on a Consolidated basis the assets, liabilities and financial
position of the Borrower and its Subsidiaries as at such dates, and the results
of the operations and changes of financial position for the periods then ended
(other than customary year-end adjustments for unaudited financial statements
and the absence of footnotes from unaudited financial statements). All such
financial statements have been prepared in accordance with GAAP consistently
applied except to the extent provided in the notes to said financial statements.
Except as fully disclosed in the financial statements delivered pursuant to
Section 6.1(e)(i), and except for the Indebtedness incurred under this
Agreement, there were as of the Closing Date (and after giving effect to the
funding of the Loans hereunder) no liabilities or obligations with respect to
the Borrower or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to be material to
the Borrower and its Subsidiaries taken as a whole. The projections delivered
pursuant to Section 6.1(e)(ii) were prepared in good faith and are based on
assumptions believed to be reasonable at the time prepared, and there are no
statements or conclusions in such projections which are based upon or include
information known to the Borrower to be misleading in any material respect or
which fail to take into account material information known to the Borrower
regarding the matters reported therein, it being recognized by the
Administrative Agent and the Lenders, however, that (1) projections relate to
future events and are not to be viewed as facts, (2) that the actual results
during the period or periods covered by the projections may differ from the
projected results included in such projections, and that such differences may be
material, (3) the projections are subject to significant uncertainties, many of
which are beyond the control of the Borrower and (4) no assurance can be given
that the projections will be realized.

 

80



--------------------------------------------------------------------------------

SECTION 7.15    No Material Adverse Change. Since December 29, 2018, there has
been no Material Adverse Effect.

SECTION 7.16    Solvency. The Credit Parties, on a Consolidated basis, are
Solvent.

SECTION 7.17    Title to Properties. Each of the Borrower and each of its
Subsidiaries has good title to all material properties owned by it that are
necessary to conduct its business as presently conducted in the ordinary course
of business, in each case in all material respects, or as otherwise permitted by
the terms of this Agreement, free and clear of all Liens other than Permitted
Liens.

SECTION 7.18    Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened in writing against or in any
way relating to any Credit Party or Subsidiary thereof or any of their
respective properties in any court or before any arbiter of any Governmental
Authority, other than as set forth on Schedule 7.18, that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

SECTION 7.19    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(a)    Neither the Borrower nor any of its Subsidiaries is in violation of any
legal requirement relating to any Anti-Money Laundering Law. Neither the
Borrower nor any of its Subsidiaries and, to the knowledge of the Borrower, no
agent of the Borrower or any of its Subsidiaries acting on behalf of the
Borrower or any of its Subsidiaries, as the case may be, is any of the
following:

(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Money Laundering Law;

(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list.

(b)    Neither the Borrower nor any of its Subsidiaries and, to the knowledge of
the Borrower, no agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its respective Subsidiaries, as the case may
be, (i) conducts any business or engages in making or receiving any contribution
of funds, goods or services to or for the benefit of a Person described in
Section 7.19(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Money Laundering Law.

(c)    Neither the Borrower nor any of its Subsidiaries and, to the knowledge of
the Borrower, no agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its respective Subsidiaries, as the case may
be, directly or indirectly, (i) used any corporate funds for any unlawful

 

81



--------------------------------------------------------------------------------

contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of any Anti-Corruption Law;
or (iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

(d)    No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of
Section 8.14(c).

SECTION 7.20    Absence of Defaults. No event has occurred or is continuing
which constitutes a Default or an Event of Default.

SECTION 7.21    Senior Indebtedness Status. The Obligations of each Credit Party
and each Subsidiary thereof under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority (in terms
of payment or lien priority, as applicable) to all Subordinated Indebtedness of
each such Person and is designated as “Senior Indebtedness” (in terms of payment
or lien priority, as applicable) under all instruments and documents relating to
all Subordinated Indebtedness of such Person.

SECTION 7.22    Disclosure. No financial statement, material report, material
certificate or other material information furnished by or on behalf of any
Credit Party or any Subsidiary thereof to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
delivered and in light of then existing conditions, it being understood that
(a) such information shall be subject to normal year end closing and audit
adjustments, (b) projections relate to future events and are not to be viewed as
facts, (c) that the actual results during the period or periods covered by the
projections may differ from the projected results included in such projections,
and that such differences may be material, (d) the projections are subject to
significant uncertainties, many of which are beyond the control of the Borrower
and (e) no assurance can be given that the projections will be realized.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
and expense reimbursement obligations not then due and payable) have been paid
and satisfied in full in cash, all Letters of Credit have been terminated or
expired (or been Cash Collateralized) and the Commitments terminated, each
Credit Party will, and will cause each of its Subsidiaries to:

SECTION 8.1    Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)    Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof after giving effect to any applicable

 

82



--------------------------------------------------------------------------------

extensions) after the end of each Fiscal Year (commencing with the Fiscal Year
ended December 28, 2019), an audited Consolidated balance sheet of the Borrower
and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP, management’s discussion and analysis of such
financial statements and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any change in the application
of accounting principles and practices during the year. Such annual financial
statements shall be audited by KPMG LLP or another independent certified public
accounting firm of recognized national standing, and accompanied by a report and
opinion thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP.

(b)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof after giving effect to any applicable extensions) after the end
of the first three fiscal quarters of each Fiscal Year (commencing with the
fiscal quarter ended on or about June 29, 2019), an unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows for the fiscal quarter then ended and that portion of
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
the Borrower in accordance with GAAP, management’s discussion and analysis of
such financial statements and, if applicable, containing disclosure of the
effect on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.

(c)    Annual Business Plan and Budget. As soon as practicable and in any event
within forty-five (45) days after the end of each Fiscal Year, a business plan
and operating and capital budget of the Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters, and to include, on a quarterly basis, the
following: a quarterly operating and capital budget, a projected income
statement, statement of cash flows and balance sheet, accompanied by a
certificate from a Responsible Officer of the Borrower to the effect that such
budget contains good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget) of the financial condition
and operations of the Borrower and its Subsidiaries for such period, it being
understood that such projections are not to be viewed as facts and actual
results may differ from projected results and such differences may be material.

(d)    Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants in connection with any annual audit of the
Borrower’s financial statements and management’s response thereto.

SECTION 8.2    Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)    at each time financial statements are delivered pursuant to Sections
8.1(a) or (b), a duly completed Compliance Certificate that, among other things,
(i) states that no Default or Event of Default is continuing or, if a Default or
Event of Default is continuing, states the nature thereof and the action that
the Borrower proposes to take with respect thereto and (ii) demonstrates
compliance with the financial covenants set forth in Section 9.12 as of the last
day of the applicable Test Period ending on the last day of the Test Period
covered by such financial statements;

 

83



--------------------------------------------------------------------------------

(b)    promptly upon receipt thereof, copies of all material reports, if any,
submitted to any Credit Party, any Subsidiary thereof or any of their respective
boards of directors by their respective independent public accountants in
connection with their auditing function;

(c)    promptly after any Responsible Officer of Borrower has actual knowledge
of the assertion in writing or occurrence thereof, copies of any written notice
of any action or proceeding against or of any noncompliance by any Credit Party
or any Subsidiary thereof under any Environmental Law that could reasonably be
expected to have a Material Adverse Effect;

(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to all
stockholders of the Borrower in their capacity as such, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(e)    promptly, and in any event within ten (10) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof in each case
that could reasonably be expected to have a Material Adverse Effect;

(f)    promptly upon the request thereof, such other information and
documentation required under applicable “know your customer” rules and
regulations, the PATRIOT Act or any applicable Anti-Money Laundering Laws or
Anti-Corruption Laws, in each case as from time to time reasonably requested by
the Administrative Agent or any Lender; and

(g)    such other information regarding the operations, assets, business affairs
and financial condition of any Credit Party or any Subsidiary thereof or any
Acquisition as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(d) or (e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide copies of
the Compliance Certificates required by Section 8.2 to the Administrative Agent
in accordance with the procedures set forth in Section 12.1(a) and (b). Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

84



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

SECTION 8.3    Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):

(a)    the occurrence of any Default or Event of Default;

(b)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that
could reasonably be expected to result in a Material Adverse Effect;

(c)    any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including any notice of
violation of Environmental Laws which in any such case could reasonably be
expected to have a Material Adverse Effect; and

(d)    (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all written notices received by any Credit
Party or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan
or to have a trustee appointed to administer any Pension Plan, (iii) all written
notices received by any Credit Party or any ERISA Affiliate from a Multiemployer
Plan sponsor concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA and (iv) the Borrower obtaining knowledge that
any Credit Party or any ERISA Affiliate has filed or intends to file a notice of
intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA.

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

85



--------------------------------------------------------------------------------

SECTION 8.4    Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 9.4 or Section 9.5 or pursuant to Permitted Tax
Restructurings, preserve and maintain its separate corporate existence or
equivalent form and all rights, franchises, licenses and privileges necessary to
the conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.

SECTION 8.5    Maintenance of Property and Licenses. Except as permitted by
Section 9.4 or Section 9.5 or pursuant to a Permitted Tax Restructurings:

(a)    (i) Protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks, (ii) maintain in good working order and condition, ordinary wear and
tear excepted, all buildings, equipment and other tangible real and personal
property, and (iii) from time to time make or cause to be made all repairs,
renewals and replacements thereof and additions to such Property necessary for
the conduct of its business, so that the business carried on in connection
therewith may be conducted in a commercially reasonable manner, in each case of
the foregoing clauses (i) through (iii), except as such action or inaction could
not reasonably be expected to result in a Material Adverse Effect; provided,
however, nothing herein shall require Borrower or any of its Subsidiaries to
repair or replace any leased real property where the same is the duty of the
lessor or sublessor under the lease.

(b)    Maintain, in full force and effect in all material respects, each and
every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority required for each of them to conduct their
respective businesses as presently conducted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

SECTION 8.6    Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law and as are required by any Security Documents
(including hazard and business interruption insurance). All such insurance shall
(a) provide that no cancellation or material modification thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof (except as a result of non-payment of premium in which
case only 10 days’ prior written notice shall be required), (b) in the case of
liability insurance, name the Administrative Agent as an additional insured
party thereunder and (c) in the case of each property insurance policy, name the
Administrative Agent as lender’s loss payee or mortgagee, as applicable. On the
Closing Date and from time to time thereafter deliver to the Administrative
Agent upon its request information in reasonable detail as to the insurance then
in effect, stating the names of the insurance companies, the amounts and rates
of the insurance, the dates of the expiration thereof and the properties and
risks covered thereby.

SECTION 8.7    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be accurate
and complete in all material respects) as may be required or as may be necessary
to permit the preparation of financial statements in accordance, in all material
respects, with GAAP and in compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.

SECTION 8.8    Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices, except where the
failure to pay or perform such items described in clauses (a) and (b) above
could not. individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; provided, that the Borrower or such Subsidiary may
contest any item described in clause (a) of this Section in good faith so long
as adequate reserves are maintained with respect thereto in accordance with
GAAP.

 

86



--------------------------------------------------------------------------------

SECTION 8.9    Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 8.10    Environmental Laws. In addition to and without limiting the
generality of Section 8.9, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required by any
Governmental Authority pursuant to Environmental Laws, and promptly comply with
all lawful orders and directives of any Governmental Authority regarding
Environmental Laws except in each case for the foregoing clauses (a) and (b) as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

SECTION 8.11    Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s written request such
additional information about any Employee Benefit Plan as may be reasonably
requested by the Administrative Agent.

SECTION 8.12    Visits and Inspections. Permit officers and designated
representatives of the Administrative Agent (who may be accompanied by officers
and designated representatives of any Lender) to visit and inspect, during
normal business hours, upon reasonable advance notice, and under guidance of
officers of the Borrower or such Subsidiary, any of the properties of the
Borrower or such Subsidiary, subject to reasonable security measures, and to
examine the books of account of the Borrower or such Subsidiary and discuss the
affairs, finances and accounts of the Borrower or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable prior notice and at such reasonable times and intervals and
to such reasonable extent as the Administrative Agent may reasonably request;
provided that if no Event of Default has occurred and is continuing, no more
than one such visit or inspection shall occur during any Fiscal Year of the
Borrower. Notwithstanding anything to the contrary in this Section 8.12, none of
the Borrower nor any Subsidiary shall be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent, any Issuing Lender or any Lender (or
their respective representatives or contractors) is prohibited by Applicable Law
or any binding agreement between the Borrower or any of the Subsidiaries and a
Person that is not the Borrower or any of the Subsidiaries or any of their
respective Controlled Affiliates that was not entered into in contemplation of
preventing such disclosure, inspection or examination or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work-product;
provided that the Borrower shall notify the Administrative Agent the basis as to
what is not being disclosed or made available in reliance on this sentence
unless doing so is prohibited by Applicable Law or such agreement or would
result in waiver of such privilege or cause such material not to constitute
attorney work product.

 

87



--------------------------------------------------------------------------------

SECTION 8.13    Additional Subsidiary Guarantors and Collateral.

(a)    Additional Subsidiaries. Promptly notify the Administrative Agent of
(i) the creation or acquisition (including by division) of a Person that becomes
a Subsidiary (other than an Excluded Subsidiary) and (ii) any Excluded
Subsidiary failing to constitute an Excluded Subsidiary and, within thirty
(30) days after such event (as such time period may be extended by the
Administrative Agent in its sole discretion) cause such Subsidiary to (A) become
a Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
Joinder Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (B) grant a security interest in all Collateral
(subject to the exceptions specified in the Collateral Agreement) owned by such
Subsidiary by delivering to the Administrative Agent a duly executed Joinder
Agreement and a supplement to each applicable Security Document or such other
document as the Administrative Agent shall deem appropriate for such purpose and
comply with the terms of each applicable Security Document, (C) deliver to the
Administrative Agent such opinions, documents and certificates of the type
referred to in Section 6.1(b) as may be reasonably requested by the
Administrative Agent, (D) if such Equity Interests are certificated, deliver to
the Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person, (E) deliver to the Administrative Agent such updated Schedules
to the Security Documents as requested by the Administrative Agent with respect
to such Subsidiary, and (F) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.

(b)    Additional First Tier Foreign Subsidiaries and FSHCOs. In each case,
subject to the limitation set forth in clause (d) below, notify the
Administrative Agent promptly after any Person becomes a First Tier Foreign
Subsidiary or FSHCO, and promptly thereafter (and, in any event, within forty
five (45) days after such notification, as such time period may be extended by
the Administrative Agent in its sole discretion), cause (i) the applicable
Credit Party to pledge to the Administrative Agent sixty-five percent (65%) of
the total outstanding voting Equity Interests and one hundred percent (100%) of
the non-voting Equity Interests of any such new First Tier Foreign Subsidiary or
FSHCO and deliver any additional documentation required to evidence such pledge
(including, if applicable, original certificated Equity Interests (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) evidencing the Equity Interests of such new First Tier
Foreign Subsidiary or FSHCO, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Administrative Agent such
opinions, documents and certificates of the type referred to in Section 6.1(b)
as may be reasonably requested by the Administrative Agent, (iii) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with regard to such Person and
(iv) such Person to deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(c)    Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an Acquisition, and such new Subsidiary at no time holds
any assets or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in
Section 8.13(a) or (b), as applicable, until the consummation of such
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.13(a) or (b), as
applicable, within thirty (30) days of the consummation of such Acquisition, as
such time period may be extended by the Administrative Agent in its sole
discretion).

 

88



--------------------------------------------------------------------------------

(d)    Exclusions. The provisions of this Section 8.13 shall be subject to the
limitations and exclusions set forth in the Security Documents. Notwithstanding
any provision herein or in any Loan Document to the contrary, the parties hereto
acknowledge and agree (i) in circumstances where the Administrative Agent
reasonably determines that the cost or effort of obtaining or perfecting a
security interest in any asset that constitutes Collateral is excessive in
relation to the benefit afforded to the Secured Parties thereby, the
Administrative Agent may exclude such Collateral from the creation and/or
perfection requirements set forth in this Agreement and the other Loan
Documents, (ii) the Administrative Agent may grant extensions of time for the
creation and/or perfection of Liens in a particular property (including
extensions of time beyond the Closing Date) where it determines that such
creation and/or perfection cannot be accomplished without undue effort and/or
expense by the time or times at which it would otherwise be required by this
Agreement or any other Loan Document and (iii) other than to the extent
contemplated and required in accordance with Section 8.13(b) and
Section 8.13(e), no Credit Party shall be required to take actions outside the
United States to create and/or perfect local law security in any Collateral.

(e)    Borrower Opt-In of Excluded Subsidiaries. Notwithstanding anything to the
contrary herein or in any other Loan Document, Borrower may, at its option and
as determined in its sole discretion, upon written notice to the Administrative
Agent, elect to have a Subsidiary that is not otherwise required to become a
Credit Party hereunder pursuant to the other provisions of this Section 8.13 and
which is organized in a jurisdiction set forth on Schedule 8.13 or such other
jurisdiction as may be approved by the Administrative Agent (each such
Subsidiary, an “Opt In Subsidiary”) be treated as a Subsidiary Guarantor for all
purposes hereunder and under the other Loan Documents, which such treatment
shall be subject to the entry into of guarantees, security agreements, pledges
or similar collateral documentation that is reasonable and customary for the
jurisdiction of formation of such Opt In Subsidiary (and no more burdensome,
taken as a whole, than the Security Documents applicable to Credit Parties that
were not Opt In Subsidiaries), which such documentation required for such
treatment shall be subject to reasonable and customary guaranty and securities
principles for such jurisdiction of such Subsidiary, and shall be mutually
satisfactory to the Administrative Agent and the Borrower. Upon entry into and
effectiveness of such collateral documentation and the receipt of all consents
and approvals required by, and taking of all actions required under, Applicable
Law (including, without limitation, the taking of any applicable actions under
financial assistance, thin capitalization or similar requirements) and
documentation of the type required by clause (a) of this Section 8.13, such Opt
In Subsidiary shall immediately become and be treated as a Subsidiary Guarantor
and a Credit Party for all purposes hereunder and the other Loan Documents;
provided that (i) once the Borrower makes such election under this clause
(e) with respect to such Opt In Subsidiary and such Opt In Subsidiary then
becomes a Subsidiary Guarantor under this clause (e), such election shall be
binding and such Subsidiary Guarantor shall not be able to revert or convert
back into or otherwise treated as an Excluded Subsidiary and (ii) any election
by the Borrower to make such election with respect to any Opt In Subsidiary
shall be without prejudice to the Borrower’s election of treatment of any other
Subsidiary, including Subsidiaries of the same jurisdiction as such Opt In
Subsidiary. In connection with the forgoing, the other provisions of this
Agreement and the other Loan Documents shall be amended, to the extent required,
to ensure the definition of “Permitted Liens” and similar concepts include and
incorporate such customary and typical exceptions and arrangements contemplated
by any guaranty and security agreements and other arrangements entered into in
connection with this Section 8.13(e).

SECTION 8.14    Use of Proceeds.

(a)    Use the proceeds of the Extensions of Credit (i) to pay fees, commissions
and expenses in connection with the Transactions, and (ii) for working capital
and general corporate purposes of the Borrower and its Subsidiaries; provided
that no part of the proceeds of any of the Loans or Letters of Credit shall be
used for purchasing or carrying margin stock (within the meaning of Regulation
T, U or X of the FRB) or for any purpose which violates the provisions of
Regulation T, U or X of the FRB.

 

89



--------------------------------------------------------------------------------

(b)    Use the proceeds of any Incremental Term Loan and any Incremental
Revolving Credit Facility Increase as permitted pursuant to Section 5.13.

(c)    Not request any Extension of Credit, and the Borrower shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Extension of
Credit, directly or indirectly, (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any applicable Anti-Corruption Laws or
Anti-Money Laundering Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (iii) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

SECTION 8.15    Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions. (a) Maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with all applicable Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions and (b) notify the Administrative Agent and the Lenders of
any change in its status as exempt from the reporting requirements of the
Beneficial Ownership Regulation and, if applicable, deliver to the
Administrative Agent or directly to the applicable Lender any additional
information (including a Beneficial Ownership Certification necessary in order
to comply with the Beneficial Ownership Regulation).

SECTION 8.16    Further Assurances. Subject to the limitations and exclusions
set forth in the Security Documents, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties. Subject to the limitations and exclusions set
forth in the Security Documents, the Borrower also agrees to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

SECTION 8.17     Post-Closing Matters. Execute and deliver the documents, take
the actions and complete the tasks set forth on Schedule 8.17, in each case
within the applicable corresponding time limits specified on such schedule.

ARTICLE IX

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
and expense reimbursement obligations not then due and payable) have been paid
and satisfied in full in cash, all Letters of Credit have been terminated or
expired (or been Cash Collateralized) and the Commitments terminated, the Credit
Parties will not, and will not permit any of their respective Subsidiaries to:

SECTION 9.1    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

(a)    the Obligations;

 

90



--------------------------------------------------------------------------------

(b)    Indebtedness owing under Hedge Agreements entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes;

(c)    Indebtedness existing on the Closing Date and, other than an aggregate
principal amount of all such Indebtedness that is not in excess of $1,000,000,
listed on Schedule 9.1, and any Permitted Refinancing Indebtedness in respect
thereof;

(d)    Attributable Indebtedness with respect to Capital Lease Obligations and
Indebtedness incurred in connection with purchase money Indebtedness, including
Indebtedness incurred in connection with the acquisition, repair, construction
or improvement of property, in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding;

(e)    Indebtedness consisting of unsecured Guarantees (i) by any Credit Party
of Indebtedness of any other Credit Party not otherwise prohibited pursuant to
this Section 9.1 (other than Indebtedness permitted by clause (m) of this
Section 9.1 (except to the extent such Guarantee was in effect at the time of
such Permitted Acquisition or Investment and was not entered into in
contemplation or anticipation thereof)), (ii) by any Non-Guarantor Subsidiary of
Indebtedness of any Non-Guarantor Subsidiary, (iii) by any Credit Party of
Indebtedness of any Non-Guarantor Subsidiary to the extent permitted pursuant
Section 9.3 and (iv) by any Credit Party of lease obligations of any Foreign
Subsidiary of the Borrower incurred in the ordinary course of business and
otherwise permitted under this Agreement;

(f)    unsecured intercompany Indebtedness that is an Investment (or that is the
Indebtedness arising under such Investment) permitted pursuant to Section 9.3;

(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished promptly after such incurrence;

(h)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to the Borrower or any of its Subsidiaries incurred in the
ordinary course of business in connection with the financing of insurance
premiums;

(i)    Indebtedness of the Borrower and its Subsidiaries (i) under performance
bonds, surety bonds, appeal bonds, bid bonds, customs bonds or other obligations
of like nature required or statutory obligations or with respect to workers’
compensation claims, in each case, in the ordinary course of business and
(ii) in connection with the enforcement of rights or claims of the Borrower or
any of its Subsidiaries or in connection with judgments that do not result in a
Default or an Event of Default;

(j)    Indebtedness which may be deemed to exist in connection with agreements
providing for indemnification, purchase price adjustments and similar
obligations or a Guarantee securing performance of the Borrower or any
Subsidiary (both before and after liability associated therewith becomes fixed)
in connection with any Acquisition or Asset Disposition permitted under this
Agreement;

(k)    customary obligations to banks in respect of cash management services in
the ordinary course of business, including netting services, overdraft
protections and similar arrangements;

(l)    to the extent constituting Indebtedness, Earn-Out Obligations;

(m)    Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition or other Acquisition pursuant to Section 9.3 (or
Indebtedness assumed at the time of a Permitted Acquisition or other Acquisition
pursuant to Section 9.3) and any Permitted Refinancing Indebtedness in respect

 

91



--------------------------------------------------------------------------------

thereof, provided that (i) such Indebtedness was not incurred in connection
with, or in anticipation or contemplation of, such Permitted Acquisition or
other Acquisition, and (ii) the aggregate principal amount of all Indebtedness
permitted by this clause (m) shall not exceed $10,000,000 at any one time
outstanding;

(n)    unsecured Indebtedness consisting of promissory notes issued to current
or former officers, directors and employees (or their respective family members,
estates or trusts or other entities for the benefit of any of the foregoing) of
the Borrower or its Subsidiaries to purchase or redeem Equity Interests;
provided that the aggregate principal amount of all such Indebtedness shall not
exceed $2,500,000 at any time outstanding;

(o)    guaranties of the obligations of suppliers, customers, franchisees,
lessors, licensees, sub-licensees and distribution partners of the Borrower or
any Subsidiary incurred in the ordinary course of business and not consisting of
borrowed money;

(p)    Indebtedness consisting of deferred compensation to employees of the
Borrower or any Subsidiary incurred in connection with any Investment or any
Acquisition permitted under this Agreement or otherwise arising under deferred
compensation plans or similar arrangements entered into in the ordinary course
of business;

(q)    Indebtedness consisting of take-or-pay obligations contained in supply
arrangements in each case, incurred in the ordinary course of business or
consistent with industry practice;

(r)    customer deposits and advance payments received in the ordinary course of
business or consistent with industry practice from customers for goods and
services purchased in the ordinary course of business or consistent with
industry practice;

(s)    Indebtedness of any Credit Party or any Subsidiary thereof in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding;
and

(t)    intercompany Indebtedness pursuant to Permitted Tax Restructurings.

SECTION 9.2    Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:

(a)    Liens created pursuant to the Loan Documents (including Liens in favor of
the Swingline Lender and/or the Issuing Lenders, as applicable, on Cash
Collateral granted pursuant to the Loan Documents);

(b)    Liens in existence on the Closing Date and, other than such Liens
securing obligations in an aggregate amount that is not in excess of $1,000,000,
described on Schedule 9.2, and the replacement, renewal or extension thereof
(including Liens incurred, assumed or suffered to exist in connection with any
Permitted Refinancing Indebtedness permitted pursuant to Section 9.1(c) (solely
to the extent that such Liens were in existence on the Closing Date and
described on Schedule 9.2)); provided that the scope of any such Lien shall not
be increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the Closing Date, except for
products and proceeds of the foregoing;

(c)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet delinquent or as to which the period of grace,
if any, related thereto has not expired or (ii) which are being contested in
good faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;

 

92



--------------------------------------------------------------------------------

(d)    Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, repairmen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of business, and (i) which do not
in the aggregate materially detract from the value of the Borrower’s and the
Subsidiaries’ (taken as a whole) property or assets or materially impair the use
thereof in the operation of the business of the Borrower and the Subsidiaries
(taken as a whole) or (ii) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;

(e)    (i) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and (ii) Liens securing the performance
of bids, trade contracts, tenders, leases and contracts in the ordinary course
of business, statutory obligations, surety bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money);

(f)    easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower and its Subsidiaries, taken as a whole;

(g)    Liens arising from precautionary UCC financing statement filings
regarding operating leases and consignment arrangements entered into in the
ordinary course of business or from UCC financing statement filings or any other
similar filings or notices of Lien under any notice or recording statute
regarding Liens permitted under any other clause of this Section 9.2;

(h)    Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capital Lease Obligations to the extent such Capital Lease Obligations are
permitted by Section 9.1(d); provided that the Lien encumbering the asset giving
rise to the Capital Lease Obligation does not encumber any other asset of the
Borrower or any Subsidiary of the Borrower other than additions, accessions, and
improvements to such assets and the proceeds of such asset;

(i)    Liens placed upon equipment or machinery or other asset acquired after
the Closing Date and used in the ordinary course of business of the Borrower or
any of its Subsidiaries and placed at the time of the acquisition, repair,
construction, improvement, or lease, as applicable, thereof by the Borrower or
such Subsidiary or within 150 days thereafter to secure Indebtedness incurred to
pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition, repair,
construction, improvement, or lease, as applicable, of any such equipment or
machinery or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount; provided that (i) the Indebtedness secured by such
Liens is permitted by Section 9.1(d) and (ii) in all events, the Lien
encumbering the equipment or machinery so acquired does not encumber any other
asset of the Borrower or such Subsidiary other than additions, accessions, and
improvements to such asset and the proceeds of such equipment or machinery or
other asset;

(j)    arising out of the existence of judgments or awards not constituting an
Event of Default or securing appeal or other surety bonds related to such
judgment and in respect of which the Borrower or any of its Subsidiaries shall
in good faith be prosecuting an appeal or proceedings for review and in respect
of which there shall have been secured a subsisting stay of execution pending
such appeal or proceedings;

 

93



--------------------------------------------------------------------------------

(k)    Liens on property or assets acquired by the Borrower or any of its
Subsidiaries pursuant to a Permitted Acquisition or other Acquisition permitted
by Section 9.3, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired by the Borrower or any of its
Subsidiaries pursuant to a Permitted Acquisition or other Acquisition permitted
by Section 9.3; provided that (x) any Indebtedness that is secured by such Liens
is permitted to exist under Section 9.1(m), and (y) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition or other Acquisition and do not attach to any other asset of the
Borrower or any of its Subsidiaries other than the Subsidiaries or assets so
acquired;

(l)    Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by the Borrower
or any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements and the proceeds thereof;

(m)    bankers’ Liens, rights of setoff and other similar (or comparable) Liens
existing with respect to (i) cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or any of its Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained and securing amounts owing to such bank or
banks, (ii) financial assets on deposit in one or more securities accounts
maintained by the Borrower or any of its Subsidiaries, in each case granted in
the ordinary course of business in favor of the securities intermediaries with
which such accounts are maintained and securing amounts owing to such securities
intermediaries and (iii) commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business or consistent
with past practice and not for speculative purposes with respect to services
rendered in connection with such brokerage accounts;

(n)    contractual, statutory and common law landlords’ liens under leases to
which the Borrower or any of its Subsidiaries is a party;

(o)    (i) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Subsidiaries to other Persons not materially interfering with the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole
and (ii) any interest or title of a lessor, sublessor or licensor under any
lease or license agreement not prohibited by this Agreement to which the
Borrower or any of its Subsidiaries is a party;

(p)     (i) Liens on Equity Interests of joint ventures securing capital
contributions thereto and (ii) customary rights of first refusal, put/call
arrangements, and tag, drag and similar rights in joint venture agreements and
agreements with respect to Non-Wholly-Owned Subsidiaries;

(q)    Liens (i) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets or in respect of letters of
credit or bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such goods or assets, and
(ii) in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(r)    (i) Liens granted in the ordinary course of business on insurance
premiums securing the financing of insurance premiums to the extent the
financing is permitted under Section 9.1 and (ii) deposits in the ordinary
course of business securing liability for reimbursement obligations of insurance
carriers providing insurance to the Borrower or any of its Subsidiaries;

 

94



--------------------------------------------------------------------------------

(s)    Liens consisting of customary restrictions on the sale of assets of the
Borrower or any of its Subsidiaries imposed pursuant to an agreement that has
been entered into for the sale of such assets pending the closing of such sale
to the extent that such sale is permitted pursuant to Section 9.5;

(t)    Licenses and sublicenses of intellectual property permitted by
Section 9.5;

(u)    any zoning or similar land use restrictions or rights reserved to or
vested in any governmental office or agency, including without limitation, site
plan agreements, development agreements and contractual zoning agreements, to
control or regulate the use of any real property not materially interfering with
the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole;

(v)    Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

(w)    Liens on assets securing Indebtedness or other obligations in the
aggregate principal amount not to exceed $10,000,000 at any time outstanding;
provided that the aggregate amount of Liens on Collateral permitted pursuant to
this clause (w) at any time shall not exceed $2,500,000; and

(x)    Liens securing Indebtedness under Section 9.1(t) and other intercompany
obligations arising pursuant to Permitted Tax Restructurings.

SECTION 9.3    Investments. Make any Investment, except:

(a)    Investments held on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) or made pursuant to a legally binding
commitment in existence on the Closing Date and any modification, replacement,
renewal, reinvestment or extension of any of such Investments; provided that no
such modification, replacement, renewal, reinvestment or extension shall
increase the amount of Investments then permitted under this clause (a) except
pursuant to the terms of such Investment in existence on the date hereof or
otherwise permitted under this Section 9.3;

(b)    Investments (i) existing or pursuant to a legally binding commitment in
effect on the Closing Date, which commitment is listed on Schedule 9.3, in the
Borrower or its Subsidiaries existing on the Closing Date, (ii) in any Credit
Party or any Temporary Non-Guarantor Subsidiary, and (iii) by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;

(c)    Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary (other than a Temporary Non-Guarantor Subsidiary) not
to exceed the then applicable Non-Guarantor Investment Amount;

(d)    Investments in cash and Cash Equivalents (including bank deposits in the
ordinary course of business);

(e)    Investments (including debt obligations) received in connection with the
bankruptcy, liquidation or reorganization of suppliers and customers and in good
faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;

(f)    Investments (i) in the form of advances in the form of a prepayment of
expenses or other trade credit to vendors, suppliers and trade creditors, so
long as such expenses were incurred in the ordinary course of business of the
Borrower or a Subsidiary, (ii) Investments in the ordinary course of business
consisting of UCC Article 3 endorsements for collection or deposit and UCC
Article 4 customary trade arrangements with customers consistent with past
practices, and (iii) in the form of trade accounts or trade receivables in the
ordinary course of business;

 

95



--------------------------------------------------------------------------------

(g)    Investments in negotiable instruments held for collection;

(h)    Hedge Agreements permitted pursuant to Section 9.1;

(i)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business;

(j)    Investments by the Borrower or any Subsidiary thereof in the form of:

(i)    Permitted Acquisitions made by a Credit Party or a Temporary
Non-Guarantor Subsidiary, but only to the extent that (A) any Person or Property
acquired in such Acquisition becomes a part of the Borrower, a Subsidiary
Guarantor or a Temporary Non-Guarantor Subsidiary or (B) the Person acquired in
such Acquisition is required to become a Subsidiary Guarantor in the manner
contemplated by Section 8.13; provided that, the foregoing clauses (A) or (B)
will not apply to any Subsidiary of such Person being acquired (or Property
acquired in such Acquisition) to the extent such Subsidiary being acquired (or
the Subsidiary acquiring such Property, as the case may be) would be permitted
to be acquired as a Permitted Acquisition permitted under clause (ii) below
(assuming it was a standalone transaction) based on a reasonable allocation (as
determined by the Borrower in its reasonable discretion) of the Permitted
Acquisition Consideration to such Subsidiary or Subsidiaries (or the Property
thereof) (and excluding for such purposes, up to the total amount of the
consideration paid with Qualified Equity Interests of the Borrower); provided
further the foregoing clauses (A) or (B) will not apply to any Subsidiary of
such Person being acquired to the extent if greater than 75% of the Consolidated
EBITDA of such target Person is generated by or attributable to (as determined
by the Borrower in its reasonable discretion) such target Person and Subsidiary
or Subsidiaries of such Person, that, in each case, would comply with either of
clause (A) or (B) above; and

(ii)    Permitted Acquisitions (A) made by Non-Guarantor Subsidiaries that are
not Temporary Non-Guarantor Subsidiaries or (B) to the extent that (1) the
Person or Property acquired in such Acquisition does not become a part of the
Borrower, a Subsidiary Guarantor or a Temporary Non-Guarantor Subsidiary or
(2) the Person acquired in such Acquisition is not required to become a
Subsidiary Guarantor in the manner contemplated by Section 8.13, in each case in
an amount not to exceed the then applicable Non-Guarantor Investment Amount and
excluding the portion of the amount of consideration for such Investment paid
with Qualified Equity Interests of the Borrower;

(k)    Investments in the form of (i) loans and advances to officers, directors
and employees for moving, relocation and travel expenses and other similar
expenditures and (ii) loans by the Borrower or any Subsidiary in compliance with
Applicable Laws to officers, directors, and employees of the Borrower or any
Subsidiary the proceeds of which are used to pay taxes owed in connection with
the vesting of Equity Interests of the Borrower or any Subsidiary provided that
in no event shall the aggregate outstanding principal amount permitted pursuant
to this clause (k) exceed $2,000,000 at any time (determined without regard to
any write-downs or write-offs of such loans and advances);

(l)    Investments in the form of obligations of officers and employees in
connection with such officers’ and employees’ acquisition of shares of the
Borrower Common Stock (so long as no cash is actually advanced by the Borrower
or any of its Subsidiaries in connection with the acquisition of such
obligations);

 

96



--------------------------------------------------------------------------------

(m)    purchases or other acquisitions of inventory, materials, equipment,
goods, other assets used or useful in the business and services, in each case,
in the ordinary course of business (other than Acquisitions);

(n)    Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;

(o)    (i) Guarantees permitted pursuant to Section 9.1, to the extent
constituting Investments and (ii) Guarantees of liabilities entered into in the
ordinary course of business and not constituting Indebtedness to the extent such
guarantees or liabilities are not otherwise prohibited under this Agreement;

(p)    Investments in the form of promissory notes and other non-cash
consideration received in connection with any asset sale permitted by
Section 9.5;

(q)    any intercompany payables, receivables, extensions of credit (other than
loans or advances of funds), charges and expenses between or amongst the
Borrower and/or its Subsidiaries or between or amongst Subsidiaries arising in
the ordinary course of business of the Borrower and its Subsidiaries and
substantially consistent with past practices of the Borrower and its
Subsidiaries;

(r)    advances of payroll payments to employees in the ordinary course of
business;

(s)    Investments made with Qualified Equity Interests of the Borrower;

(t)    Investments of any Person that becomes a Subsidiary after the Closing
Date pursuant to an Acquisition permitted under this Section 9.3; provided that
(i) such Investments exist at the time such Person is acquired and (ii) such
Investments are not made in anticipation or contemplation of such Person
becoming a Subsidiary;

(u)    Investments, so long as (i) the Consolidated Total Leverage Ratio,
calculated on Pro Forma Basis after giving effect to such Investment and any
Indebtedness incurred in connection therewith, does not exceed 2.75 to 1.00,
(ii) no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (iii) any such Investment that is an Acquisition in
reliance on this clause (u) shall meet the requirements of Permitted
Acquisitions; and (iv) any Investments made by or in Non-Guarantor Subsidiaries
that are not Temporary Non-Guarantor Subsidiaries in reliance on this clause
(u) shall not exceed the then applicable Non-Guarantor Investment Amount;

(v)    Investments made in any Fiscal Year; provided that no Default or Event of
Default shall have occurred and be continuing or would result therefrom and the
aggregate amount of such Investments made in such Fiscal Year does not exceed
$25,000,000; and

(w)    Investments pursuant to Permitted Tax Restructurings.

For purposes of determining the outstanding amount of any Investment outstanding
for purposes of this Section 9.3, such outstanding amount shall be deemed to be
the amount of such Investment when made, purchased or acquired (without
adjustment for subsequent increases or decreases in the value of such
Investment) less any amount realized in respect of such Investment upon the
sale, collection or return of capital (not to exceed the original amount
invested).

SECTION 9.4    Fundamental Changes. Merge, consolidate, amalgamate or consummate
any similar combination with, or consummate any Asset Disposition (including by
division) of all or

 

97



--------------------------------------------------------------------------------

substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:

(a)    (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) and (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be
the continuing or surviving entity or simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.13 in connection therewith within the time
periods specified therein, in each case, to the extent required to do so);

(b)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged, amalgamated or consolidated with or into, or be liquidated into, any
other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(c)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up, division or otherwise) to
the Borrower or any Subsidiary Guarantor or any Temporary Non-Guarantor
Subsidiary; provided that, with respect to any such disposition by any
Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets;

(d)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose
of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up, division or otherwise) to any other Non-Guarantor
Subsidiary and (ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary
may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding up or otherwise) to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary (or to its direct equity holder(s) in
the case of one Domestic Subsidiary owned directly by a Foreign Subsidiary);

(e)    Asset Dispositions permitted by Section 9.5 (other than clause
(b) thereof);

(f)    any Wholly-Owned Subsidiary of the Borrower may merge, consolidate or
amalgamate with or into the Person such Wholly-Owned Subsidiary was formed to
acquire in connection with any acquisition permitted hereunder (including any
Permitted Acquisition permitted pursuant to Section 9.3(j)); provided that in
the case of any merger with a Wholly-Owned Subsidiary that is a Domestic
Subsidiary, (i) a Subsidiary Guarantor shall be the continuing or surviving
entity or (ii) simultaneously with such transaction, the continuing or surviving
entity shall become a Subsidiary Guarantor and the Borrower shall comply with
Section 8.13 in connection therewith;

(g)    any Person may merge with or into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with any Acquisition permitted pursuant to
Section 9.3; provided that (i) in the case of a merger with the Borrower or a
Subsidiary Guarantor or any Temporary Non-Guarantor Subsidiary, the continuing
or surviving Person shall be the Borrower or such Subsidiary Guarantor or
Temporary Non-Guarantor Subsidiary and (ii) the continuing or surviving Person
shall be the Borrower or a Wholly-Owned Subsidiary of the Borrower;

(h)    any Subsidiary of the Borrower that is not a Credit Party may be wound
up, liquidated or dissolved if the board of directors (or equivalent governing
body) of such Subsidiary shall determine in good faith that the continued
existence of such Subsidiary is no longer desirable in the conduct of the
business of the Borrower and its Subsidiaries, and that the winding up,
liquidation or dissolution of such Subsidiary is not disadvantageous in any
material respect to the Credit Parties or the Lenders; and

(i)    pursuant to Permitted Tax Restructurings.

 

98



--------------------------------------------------------------------------------

SECTION 9.5    Asset Dispositions. Make any Asset Disposition except:

(a)    the sale of inventory in the ordinary course of business;

(b)    any Asset Disposition to or with the Borrower or any Person pursuant to
any other transaction permitted pursuant to Section 9.4;

(c)    (i) the write-off, discount, sale or other disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction and
(ii) the compromise, settlement, release or surrender of a contract, tort or
other litigation, claim, arbitration or other dispute;

(d)    the disposition, termination or unwinding of any Hedge Agreement;

(e)    dispositions of cash and Cash Equivalents and other Investments permitted
under Section 9.3(d);

(f)    Asset Dispositions (i) between or among Credit Parties, (ii) by any
Non-Guarantor Subsidiary to any Credit Party (provided that in connection with
any new transfer, such Credit Party shall not pay more than an amount equal to
the fair market value of such assets as determined in good faith by the Borrower
at the time of such transfer) and (iii) by any Non-Guarantor Subsidiary to any
other Non-Guarantor Subsidiary;

(g)    the sale, transfer or other disposition of obsolete, worn-out, surplus or
damaged property or assets (including intellectual property) no longer used or
useful in the business of the Borrower or any of its Subsidiaries;

(h)    the grant of licenses, sublicenses, leases or subleases to other Persons
not materially interfering with the conduct of the business of the Borrower and
its Subsidiaries, taken as a whole;

(i)    Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;

(j)    intercompany Asset Dispositions of goods, property or other assets in
connection with transfer pricing, cost-sharing, distribution, marketing,
make-sell or similar arrangement of the Borrower and its Subsidiaries so long as
(i) such Asset Disposition is made in the ordinary course of business of the
Borrower and its Subsidiaries and consistent with past practices of the Borrower
and its Subsidiaries and (ii) in the case of any such Asset Disposition by a
Credit Party to any Non-Guarantor Subsidiary such Asset Disposition shall be for
no less than reasonably equivalent fair market value as reasonably determined by
the Borrower in good faith;

(k)    the conveyance, sale, transfer or exchange of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
conveyance, sale or transfer are reasonably promptly applied to the purchase
price of such replacement property;

(l)    Liens permitted by Section 9.2, Investments permitted by Section 9.3
(other than clause (p) thereof), and Restricted Payments permitted under
Section 9.6;

(m)    the transfer of improvements, additions or alternations in connection
with any lease of property;

 

99



--------------------------------------------------------------------------------

(n)    Asset Dispositions pursuant to a financing transaction permitted by or
executed with a transaction effecting a financing permitted under
Section 9.1(d);

(o)    Asset Dispositions; provided that (i) at the time of such Asset
Disposition, no Default or Event of Default shall exist or would result from
such Asset Disposition, (ii) such Asset Disposition is made for fair market
value and (iii) the aggregate fair market value of all property disposed of in
reliance on this clause (o) shall not exceed $20,000,000 in any Fiscal Year; and

(p)    Asset Dispositions pursuant to Permitted Tax Restructurings.

SECTION 9.6    Restricted Payments. Declare or make any Restricted Payments;
provided that:

(a)    (i) the Borrower may make Restricted Payments to any Credit Party,
(ii) any Subsidiary of the Borrower may make Restricted Payments to any Credit
Party or to any Wholly-Owned Domestic Subsidiary of the Borrower and (iii) any
Foreign Subsidiary of the Borrower may make Restricted Payments to Borrower or
any Wholly-Owned Foreign Subsidiary of the Borrower or to any Domestic
Subsidiary of the Borrower;

(b)    any Non-Wholly-Owned Subsidiary of the Borrower may make Restricted
Payments to its shareholders, members or partners generally, so long as the
Borrower or its respective Subsidiary which owns the Equity Interest in the
Subsidiary making such Restricted Payment receives at least its proportionate
share thereof (based upon its relative holding of the Equity Interest in the
Subsidiary making such Restricted Payment and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Subsidiary);

(c)    the Borrower may redeem, repurchase or otherwise acquire for value
outstanding shares of the Borrower Common Stock (or options, warrants or other
rights to acquire such Borrower Common Stock) following the death, disability,
retirement or termination of employment of officers, directors or employees of
the Borrower or any of its Subsidiaries, provided that (x) the aggregate amount
of all such redemptions and repurchases pursuant to this Section 9.6(c) shall
not exceed $2,500,000 in any Fiscal Year of the Borrower and (y) at the time of
any such redemption or repurchase permitted to be made pursuant to this
Section 9.6(c), no Default or Event of Default shall then exist or result
therefrom;

(d)    the Borrower and its Subsidiaries may make Restricted Payments in cash in
lieu of issuing fractional shares of Equity Interests of the Borrower or as
payments to dissenting stockholders pursuant to applicable law in connection
with a transaction permitted by this Agreement;

(e)    the Borrower and its Subsidiaries may declare and make Restricted
Payments consisting solely of its Qualified Equity Interests otherwise permitted
to be issued under this Agreement, whether in connection with a stock split of
Borrower Common Stock or otherwise;

(f)    the Borrower or any Subsidiary may redeem, retire, purchase or otherwise
acquire for value Equity Interests of the Borrower or such Subsidiary (a) in
exchange for other Equity Interests of the Borrower or such Subsidiary permitted
to be issued under this Agreement, (b) upon the conversion of Qualified Equity
Interests or the exercise, exchange or conversion of stock options, warrants or
other rights to acquire Equity Interests of the Borrower or such Subsidiary or
(c) tendered to the Borrower or such Subsidiary by a holder of Equity Interests
of the Borrower or such Subsidiary in settlement of indemnification or similar
claims by the Borrower or such Subsidiary against such holder, in each case so
long as no cash or other consideration is paid in connection with any such
redemption, retirement, purchase or other acquisition for value (unless
otherwise independently permitted under another clause of this Section 9.6);

 

100



--------------------------------------------------------------------------------

(g)    the Borrower may redeem, retire, purchase or otherwise acquire for value
Equity Interests tendered by the holder thereof in payment of withholding or
other taxes relating to the vesting, delivery, exercise, exchange or conversion
of stock options, restricted stock, restricted stock units, warrants or other
Equity Interests of the Borrower;

(h)    the Borrower may redeem or repurchase, for nominal value, rights issued
under any shareholder rights plan;

(i)    the Borrower or any Subsidiary may purchase, redeem or otherwise acquire
for cash any Equity Interests issued by it so long as (x) no Default or Event of
Default exists at the time of such purchase, redemption or acquisition or would
result therefrom and (y) the consideration therefor consists solely of proceeds
received by the Borrower from a substantially concurrent issuance or sale of its
common Equity Interests (including an issuance or sale of shares of its common
Equity Interests in connection with the exercise of options or warrants);

(j)    the Borrower or its Subsidiaries may pay regularly scheduled Restricted
Payments on its Qualified Equity Interests pursuant to the terms thereof solely
through the issuance of additional shares of such Qualified Equity Interests
(but not in cash); provided that in lieu of issuing additional shares of such
Qualified Equity Interests as dividends, the Borrower or such Subsidiary may
increase the liquidation preference of the shares of Qualified Equity Interests
in respect of which such dividends have accrued;

(k)    the Borrower and its Subsidiaries may declare and make Restricted
Payments so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom in the case of a cash dividend (such
determination to be made at the time such dividend is declared) and (ii) the
Consolidated Total Leverage Ratio, calculated on Pro Forma Basis after giving
effect to such Restricted Payment and any Indebtedness incurred in connection
therewith, does not exceed 2.75 to 1.00;

(l)    the Borrower and its Subsidiaries may declare and make Restricted
Payments not exceeding $25,000,000 in the aggregate in any Fiscal Year; provided
that Default or Event of Default shall have occurred and be continuing or would
result therefrom; and

(m)    Restricted Payments pursuant to Permitted Tax Restructurings.

SECTION 9.7    Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
officer, director, holder of any Equity Interests in, or other Affiliate of, the
Borrower or any of its Subsidiaries, other than:

(i)    transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, and 9.6;

(ii)    transactions existing on the Closing Date and described on Schedule 9.7;

(iii)    transactions solely among Credit Parties and transactions solely among
Non-Guarantor Subsidiaries, in each case, to the extent not otherwise prohibited
by this Agreement;

(iv)    payment of customary fees, indemnities and reimbursements to non-officer
directors of the Borrower and its Subsidiaries;

(v)    issuance by the Borrower and its Subsidiaries of Equity Interests not
prohibited to be issued under this Agreement;

 

101



--------------------------------------------------------------------------------

(vi)    entry into, and the making of payments (in cash or awards of Equity
Interests of the Borrower permitted to be issued under this Agreement) under,
and performance of, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, severance agreements and other similar
compensatory arrangements (including equity incentive plans and employee benefit
plans and arrangements) with officers, employees, consultants and directors of
the Borrower and its Subsidiaries in the ordinary course of business;

(vii)    payment of management fees, licensing fees and similar fees to any
Credit Party;

(viii)    transactions among Credit Party and Subsidiaries that are not Credit
Parties on terms at least as favorable to the Credit Parties and their
respective Subsidiaries as would be obtained by it on a comparable arm’s-length
transaction with an independent, unrelated third party;

(ix)    transactions (or series of related transactions) involving aggregate
payments of less than an aggregate amount equal to $1,000,000;

(x)    other transactions in the ordinary course of business on terms at least
as favorable to the Credit Parties and their respective Subsidiaries as would be
obtained by it on a comparable arm’s-length transaction with an independent,
unrelated third party; and

(xi)    transactions pursuant to Permitted Tax Restructurings.

SECTION 9.8    Accounting Changes; Organizational Documents.

(a)    Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

(b)    Amend, modify or change its Organizational Documents in any manner that
could reasonably be expected to be adverse to the rights or interests of the
Lenders in any material respect.

SECTION 9.9    Payments and Modifications of Subordinated Indebtedness.

(a)    Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness if such amendment, modification, waiver or supplement
would materially and adversely affect the rights or interests of the
Administrative Agent and Lenders hereunder or would violate the subordination
terms thereof or the subordination agreement applicable thereto.

(b)    Make any voluntary or optional payment on, or redeem or acquire for value
prior to maturity any Subordinated Indebtedness (including, without limitation,
by way of depositing with any trustee with respect thereto money or securities
before due for the purpose of paying when due) or make any payment in violation
of any subordination terms of any Subordinated Indebtedness, except:

(i)    in connection with any Permitted Refinancing Indebtedness permitted by
Section 9.1 and in compliance with any subordination provisions thereof or the
subordination agreement applicable thereto, if any;

(ii)    so long as no Default or Event of Default then exists or would be caused
thereby, mandatory repayments, repurchases, redemptions or defeasances of
Subordinated Indebtedness (in each case, except to the extent prohibited by the
subordination terms thereof or the subordination agreement applicable thereto);

 

102



--------------------------------------------------------------------------------

(iii)    payments and prepayments of any Subordinated Indebtedness made solely
with the proceeds of Qualified Equity Interests or any capital contribution in
respect of Qualified Equity Interests of Borrower, so long as immediately before
and after giving effect to any such payment or prepayment, no Default or Event
of Default then exists;

(iv)    (A) payments and prepayments of Subordinated Indebtedness as a result of
the conversion of all or any portion of such Subordinated Indebtedness into
Qualified Equity Interests of Borrower, and (B) payments of interest in respect
of Subordinated Indebtedness in the form of payment in kind interest
constituting Indebtedness permitted pursuant to Section 9.1;

(v)    the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness (except to the extent prohibited by the subordination
terms thereof or the subordination agreement applicable thereto);

(vi)    payments on intercompany indebtedness permitted pursuant to the Guaranty
Agreement; and

(vii)    any payments on, or redemptions or acquisitions for value of, any
Subordinated Indebtedness so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom and (ii) the Consolidated
Total Leverage Ratio, calculated on Pro Forma Basis after giving effect to
thereto and any Indebtedness incurred in connection therewith, does not exceed
2.75 to 1.00.

SECTION 9.10    No Further Negative Pledges; Restrictive Agreements.

(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, in each case, in favor of the Administrative Agent for the benefit of
the Secured Parties, whether now owned or hereafter acquired, except:

(i)    pursuant to this Agreement and the other Loan Documents;

(ii)    pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(c), (d) and (m); provided that any such restriction
contained therein relates only to the asset or assets financed thereby;

(iii)    restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary as of the Closing Date;

(iv)    restrictions in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien;

(v)    restrictions by reason of customary provisions contained in leases,
licenses, joint venture agreements, asset sale agreements, stock sale agreements
and similar agreements entered into to the extent entry into such leases,
licenses, or agreements is not otherwise prohibited hereunder; provided that
such restrictions are limited to the property or assets secured by such Liens or
the property or assets subject to such leases, licenses, joint venture
agreements, asset sale agreements, stock sale agreements or similar agreements,
as the case may be;

(vi)    restrictions existing with respect to any Person or the property or
assets of such Person acquired by the Borrower or any of its Subsidiaries in
compliance with this Agreement and

 

103



--------------------------------------------------------------------------------

existing at the time of such acquisition and not incurred in contemplation
thereof, which encumbrances or restrictions are not applicable to any Person or
the property or assets of any Person other than such Person or the property or
assets of such Person so acquired;

(vii)    customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to Section 9.5) that
limit the transfer of such Property pending the consummation of such sale;

(viii)    restrictions applicable to any Non-Wholly-Owned Subsidiary existing at
the time of the acquisition thereof as a result of an Investment pursuant to
Section 9.3; provided that the restrictions applicable to such Non-Wholly-Owned
Subsidiary are not made more burdensome, from the perspective of the Borrower
and its Subsidiaries, than those as in effect immediately before giving effect
to the consummation of the respective Investment;

(ix)    encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(x)    restrictions with respect to or imposed pursuant to an agreement that has
been entered into for the sale or disposition not prohibited by this Agreement,
including any restrictions with respect to a Subsidiary of the Borrower pursuant
to an agreement that has been entered into for the sale or disposition of any of
the Equity Interests or assets of such Subsidiary;

(xi)    restrictions under any subordination or intercreditor agreement
reasonably acceptable to the Administrative Agent with respect to Indebtedness
permitted under Section 9.1; and

(xii)    restrictions imposed by reason of any Applicable Law, rule, regulation
or order or required by any Governmental Authority having jurisdiction over the
Borrower or any Subsidiary (the foregoing clauses (i) through (xii), “Permitted
Negative Pledges”).

(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party, (iii) make loans or
advances to any Credit Party, or (iv) sell, lease or transfer any of its
properties or assets to any Credit Party, except in each case for such
encumbrances or restrictions existing under or by reason of:

(A)    any Permitted Negative Pledge;

(B)    customary restrictions in leases, licenses and other contracts in the
ordinary course of business restricting the assignment, sublicensing or
subletting thereof or granting Liens on the leased property;

(C)    encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business; and

(D)    restrictions that are or were created by virtue of any transfer of,
agreement to transfer or option or right with respect to any property, assets or
Equity Interests not otherwise prohibited under this Agreement.

 

104



--------------------------------------------------------------------------------

SECTION 9.11    Nature of Business. Engage in any business other than the
businesses conducted by the Borrower and its Subsidiaries as of the Closing Date
and business activities reasonably related, ancillary or complementary thereto
or that are reasonable extensions thereof.

SECTION 9.12    Financial Covenants.

(a)    Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter ending during the periods specified below (which dates shall be deemed
to correspond to the fiscal quarter ending on or about such applicable date),
permit the Consolidated Total Leverage Ratio to be greater than the
corresponding ratio set forth below:

 

Period

   Maximum Ratio

June 30, 2019 through June 30, 2020

   3.25 to 1.00

September 30, 2020 through June 30, 2021

   3.00 to 1.00

September 30, 2021 and thereafter

   2.75 to 1.00

(b)    Consolidated Interest Coverage Ratio. As of the last day of any fiscal
quarter ending after the Closing Date, permit the Consolidated Interest Coverage
Ratio to be less than 3.50 to 1.00.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1    Events of Default. Each of the following shall constitute an
Event of Default:

(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower or any other Credit Party shall default in any payment of principal
of any Loan or Reimbursement Obligation when and as due (whether at maturity, by
reason of acceleration or otherwise) or fail to provide Cash Collateral pursuant
to Section 2.4(b), Section 2.5(b), Section 5.14 or Section 5.15(a)(v).

(b)    Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of five (5) Business Days.

(c)    Misrepresentation. Any representation or warranty made or deemed made by
or on behalf of any Credit Party or any Subsidiary thereof in this Agreement, in
any other Loan Document, or in any document delivered in connection herewith or
therewith that is subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any respect when made or
deemed made or any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of any Credit Party or any Subsidiary
thereof in this Agreement, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is not subject to materiality
or Material Adverse Effect qualifications, shall be incorrect or misleading in
any material respect when made or deemed made.

(d)    Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1(a) or (b), 8.2(a), 8.3(a), 8.4
(as it relates to the Borrower), 8.12, 8.13, 8.14, 8.15 or 8.17 or Article IX.

(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section 10.1) or any

 

105



--------------------------------------------------------------------------------

other Loan Document and such default shall continue for a period of thirty (30)
days after the earlier of (i) the Administrative Agent’s delivery of written
notice thereof to the Borrower and (ii) a Responsible Officer of any Credit
Party having obtained knowledge thereof.

(f)    Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding principal amount, or
with respect to any Hedge Agreement, the Hedge Termination Value of which is in
excess of the Threshold Amount, beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding principal amount, or with
respect to any Hedge Agreement, the Hedge Termination Value of which is in
excess of the Threshold Amount, or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
and/or lapse of time, if required, any such Indebtedness to become due, or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity (any applicable grace period having expired);
provided, that, none of the following shall constitute an Event of Default:
(A) the occurrence of an event or condition entitling holders of Indebtedness of
the Borrower to convert such Indebtedness to Qualified Equity Interests of the
Borrower, cash or combination thereof (so long as the Borrower has the right to
elect to qualify such conversions entirely with Qualified Equity Interest) (or
to settle any Hedge Agreement entered into in connection therewith), (B) the
coming due of any secured Indebtedness as a result of any Asset Disposition
permitted pursuant to Section 9.5 of the assets securing such Indebtedness, or
(C) voluntary repurchases, defeasances, redemptions, prepayments, tender offers
or calls of Indebtedness permitted under this Agreement.

(g)    Change in Control. Any Change in Control shall occur.

(h)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing; provided that all references to Subsidiaries in this clause
(h) shall exclude Immaterial Subsidiaries.

(i)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of its assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding under such
Debtor Relief Laws shall be entered; provided that all references to
Subsidiaries in this clause (i) shall exclude Immaterial Subsidiaries.

(j)    Failure of Agreements. Any material provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state or assert in writing, or any Security

 

106



--------------------------------------------------------------------------------

Document shall for any reason cease (or any Credit Party or any Subsidiary
thereof shall assert in writing such cessation) to create a valid and perfected
first priority Lien (subject to Permitted Liens) on, or security interest in, a
material portion of the Collateral purported to be covered thereby, in each case
other than in accordance with the express terms hereof or thereof or by virtue
of any action or inaction of the Administrative Agent.

(k)    ERISA Events. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto, (ii) a Termination Event or (iii) any Credit Party or any
ERISA Affiliate as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability and the liability of any or all of
the Borrower, any Subsidiary of the Borrower and the ERISA Affiliates
contemplated by clauses (i), (ii) and (iii) either individually or in the
aggregate, has had or could be reasonably expected to have, a Material Adverse
Effect.

(l)    Judgment. One or more judgments, orders or decrees shall be entered
against any Credit Party or any Subsidiary thereof by any court and continues
without having been discharged, vacated, bonded or stayed for a period of
thirty (30) consecutive days after the entry thereof and such judgments, orders
or decrees are for the payment of money, individually or in the aggregate (to
the extent not paid or covered by insurance as to which the relevant insurance
company has been notified in writing of the claim and has not disputed
coverage), in excess of the Threshold Amount.

SECTION 10.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

(a)    Acceleration; Termination of Credit Facility. Terminate the Commitments
and declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including all L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented or shall be entitled
to present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, to the fullest extent permitted
by Applicable Law, anything in this Agreement or the other Loan Documents to the
contrary notwithstanding, and terminate the Credit Facility and any right of the
Borrower to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 10.1(h) or (i),
the Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, to the fullest extent permitted by Applicable Law, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.

(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower shall
at such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the Minimum Collateral Amount of the aggregate then
undrawn and unexpired amount of such Letter of Credit. Amounts held in such Cash
Collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay the other Secured Obligations in accordance with
Section 10.4. After all such Letters of Credit

 

107



--------------------------------------------------------------------------------

shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.

(c)    General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

SECTION 10.3    Rights and Remedies Cumulative; Non-Waiver; etc.

(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall,
subject to the provisions of Sections 5.14 and 5.15, be applied by the
Administrative Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

 

108



--------------------------------------------------------------------------------

Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees and Letter of Credit fees payable to the Revolving
Credit Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the Issuing Lenders and the Swingline Lender
under the Loan Documents, including attorney fees, ratably among the Lenders,
the Issuing Lenders and the Swingline Lender in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit fees payable to the
Revolving Credit Lenders and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders, the Issuing Lenders and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and Secured Hedge
Obligations and Secured Cash Management Obligations then owing and to Cash
Collateralize any L/C Obligations then outstanding, ratably among the holders of
such obligations in proportion to the respective amounts described in this
clause Fourth payable to them; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.

Notwithstanding the foregoing, Secured Cash Management Obligations and Secured
Hedge Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable holders thereof following such acceleration or exercise of remedies
and at least three (3) Business Days prior to the application of the proceeds
thereof. Each holder of Secured Hedge Obligations or Secured Hedge Obligations
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XI for itself and its Affiliates as if a “Lender” party hereto.

SECTION 10.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Credit Party)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments

 

109



--------------------------------------------------------------------------------

to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 12.3.

SECTION 10.6    Credit Bidding.

(a)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right, exercisable at the discretion of the Required Lenders, to
credit bid and purchase for the benefit of the Administrative Agent and the
Secured Parties all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 12.2.

(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1    Appointment and Authority.

(a)    Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as provided in Sections
11.6 and 11.9 the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

110



--------------------------------------------------------------------------------

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including each holder of Secured
Hedge Obligations and Secured Cash Management Obligations) and the Issuing
Lenders hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto (including to
enter into additional Loan Documents or supplements to existing Loan Documents
on behalf of the Secured Parties). In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article XI for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of Articles XI and XII (including Section 12.3,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

SECTION 11.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 11.3    Exculpatory Provisions.

(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

111



--------------------------------------------------------------------------------

(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default and indicating that such notice is a “Notice of Default” is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Lender.

(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including any report provided
to it by an Issuing Lender pursuant to Section 3.9), (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vi) the utilization of any Issuing
Lender’s L/C Commitment (it being understood and agreed that each Issuing Lender
shall monitor compliance with its own L/C Commitment without any further action
by the Administrative Agent).

SECTION 11.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 11.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

112



--------------------------------------------------------------------------------

SECTION 11.6    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent (not to be
unreasonably withheld or delayed) of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such resignation), to appoint a
successor, which shall be a bank or financial institution reasonably experienced
in serving as administrative agent on syndicated bank facilities with an office
in the United States, or an Affiliate of any such bank or financial institution
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent or relating to its duties as Administrative Agent
that are carried out following its retirement or removal.

(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the

 

113



--------------------------------------------------------------------------------

acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, if in its sole
discretion it elects to, and Swingline Lender, (ii) the retiring Issuing Lender
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Lender, if in its sole discretion it elects to, shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letters of Credit.

SECTION 11.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 11.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

SECTION 11.9    Collateral and Guaranty Matters.

(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a holder of Secured Hedge Obligations and Secured Cash Management
Obligations) irrevocably authorize the Administrative Agent, at its option and
in its discretion:

(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and expense reimbursement obligations not then due
and payable and (2) Secured Cash Management Obligations or Secured Hedge
Obligations as to which arrangements satisfactory to the applicable holders
thereof shall have been made) and the expiration or termination of all Letters
of Credit (other than Letters of Credit which have been Cash Collateralized or
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Issuing Lender shall have been made), (B) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition to a Person other than a Credit Party
permitted under the Loan Documents, as certified by the Borrower, or (C) if
approved, authorized or ratified in writing in accordance with Section 12.2;

(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.2(h) or (i);

(iii)    to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents, as certified by the Borrower;

 

114



--------------------------------------------------------------------------------

(iv)    to negotiate, execute, deliver, and otherwise execute and perform such
security and guaranty documentation and related actions to the extent
contemplated by Section 8.13(e); and

(v)    to otherwise comply with the release and termination provisions in any
Security Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, promptly execute and
deliver to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Subsidiary Guarantor
from its obligations under the Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 11.9. In the case of any
such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 9.5,
the Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person.

(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 11.10    Secured Hedge Obligations and Secured Cash Management
Obligations. No holder of any Secured Hedge Obligations or Secured Cash
Management Obligations that obtains the benefits of Section 10.4 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Obligations and Secured Hedge
Obligations unless the Administrative Agent has received written notice of such
Secured Cash Management Obligations and Secured Hedge Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable holders thereof.

 

115



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

SECTION 12.1    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

Lattice Semiconductor Corporation

2115 O’Nel Drive

San Jose, California 95131

Attention: Sherri Luther, Chief Financial Officer

Telephone No.: (408) 613-5941

Facsimile No.: (408) 826-6030

E-mail: sherri.luther@latticesemi.com

With copies to:

Lattice Semiconductor Corporation

5555 N.E. Moore Ct.

Hillsboro, Oregon 97124

Attention: Byron Milstead, Corporate Vice President, General Counsel, and
Secretary

Telephone No.: (503) 268-8555

Facsimile No.: (503) 268-8169

E-mail: byron.milstead@latticesemi.com

If to Wells Fargo, as Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2706

Facsimile No.: (844) 879-5899

With copies to:

Wells Fargo Bank, National Association

MAC P6540-122

999 Third Ave, Floor 12

Seattle, WA 98104

Attention of: Cheryl L. Ebner

Telephone No.: 206-343-2240

Facsimile No.: 866-674-6016

E-mail: cheryl.l.ebner@wellsfargo.com

If to any Lender:

To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

116



--------------------------------------------------------------------------------

(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II or III if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
any Issuing Lender or the Swingline Lender may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. Any Lender may change its address or facsimile number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Lender and the Swingline Lender.

(e)    Platform.

(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lenders
and the other Lenders by posting the Borrower Materials on the Platform.

(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Borrower Materials or the Platform. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Credit Party, any Lender or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of

 

117



--------------------------------------------------------------------------------

communications through the Internet (including the Platform), except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to any
Credit Party, any Lender, any Issuing Lender or any other Person for indirect,
special, incidental, consequential or punitive damages, losses or expenses (as
opposed to actual damages, losses or expenses).

(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

SECTION 12.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a)    increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) or increase the amount of Loans
of any Lender, in any case, without the written consent of such Lender (it being
understood that a waiver of a condition precedent, a waiver of a mandatory
prepayment or waiver of a default shall not constitute an increase in the
Commitment or the amounts of Loans of any Lender);

(b)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby (it being understood that a waiver of a mandatory prepayment under
Section 4.4(b), any Default or Event of Default or any obligation of the
Borrower to pay interest at the rate set forth in Section 5.1(b) during the
continuance of an Event of Default shall only require the consent of the
Required Lenders);

(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clauses (iv) and (vii) of the
proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that (i) only the
consent of the Required Lenders shall be necessary to waive a mandatory
prepayment under Section 4.4(b), any Default or Event of Default or any
obligation of the Borrower to pay interest at the rate set forth in
Section 5.1(b) during the continuance of an Event of Default and (ii) only the
consent of the Required Lenders shall be necessary to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder;

 

118



--------------------------------------------------------------------------------

(d)    change Section 5.6 or Section 10.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;

(e)    change Section 4.4(b)(iv) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

(f)    except as otherwise permitted by this Section 12.2 change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders,” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly and adversely affected thereby;

(g)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;

(h)    release (i) all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 11.9), without the written consent of each Lender;

(i)    release all or substantially all of the Collateral or release any
Security Document which would have the effect of releasing all or substantially
all of the Collateral (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender; or

(j)    without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans or issuance of Letters
of Credit) to make Revolving Credit Loans when such Revolving Credit Lenders
would not otherwise be required to do so, (ii) the amount of the Swingline
Commitment or (iii) the amount of the L/C Sublimit;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Documents relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document or modify Section 12.23; (iv) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (v) each Letter of Credit Document may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; provided that a copy of such amended Letter of Credit Document
shall be promptly delivered to the Administrative Agent upon such amendment or
waiver, (vi) the Administrative Agent and the Borrower shall be permitted to
amend any provision of the Loan Documents (and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error, ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision and (vii) the
Administrative Agent and the Borrower may, without

 

119



--------------------------------------------------------------------------------

the consent of any Lender, enter into amendments or modifications to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of
Section 5.8(c) in accordance with the terms of Section 5.8(c). Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(A) the Commitment of such Lender may not be increased or extended without the
consent of such Lender, and (B) any amendment, waiver, or consent hereunder
which requires the consent of all Lenders or each affected Lender that by its
terms disproportionately and adversely affects any such Defaulting Lender
relative to other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Borrower and the
Administrative Agent), to (x) amend and restate this Agreement if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated, such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement
and the other Loan Documents and (y) enter into amendments or modifications to
this Agreement (including amendments to this Section 12.2) or any of the other
Loan Documents or to enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to effectuate the terms of
Section 5.13 (including as applicable, (1) to permit the Incremental Increases
to share ratably in the benefits of this Agreement and the other Loan Documents,
(2) to include an Incremental Increase, as applicable, in any determination of
(i) Required Lenders or Required Revolving Credit Lenders or (ii) similar
required lender terms applicable thereto); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Commitment Percentage, in each case,
without the written consent of such affected Lender.

SECTION 12.3    Expenses; Indemnity.

(a)    Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented out of pocket fees, charges and disbursements of one
primary counsel for the Administrative Agent and one additional local counsel in
any material jurisdiction), in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by any Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out of pocket expenses incurred
by the Administrative Agent, any Lender or any Issuing Lender (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or any Issuing Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including any Environmental Claims), penalties, damages, liabilities and
related expenses (including the reasonable

 

120



--------------------------------------------------------------------------------

and documented fees, charges and disbursements of one counsel to the
Indemnitees, taken as a whole, and, if reasonably necessary, a single specialty
or local counsel to the Indemnitees taken as a whole, and in the case of an
actual or perceived conflict of interest with respect to any of the foregoing
counsel, one additional counsel to all affected Indemnitees similarly situated
and taken as a whole), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Credit Party),
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including the Transactions),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Credit Party or any Subsidiary
thereof, or any Environmental Claim related in any way to any Credit Party or
any Subsidiary, (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Credit Party or
any Subsidiary thereof, and regardless of whether any Indemnitee is a party
thereto, or (v) any claim (including any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including reasonable attorneys
and consultant’s fees, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or any Related
Indemnified Person, (B) result from a claim brought by any Credit Party or any
Subsidiary thereof against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party or such Subsidiary has obtained a final and non-appealable judgment
in its favor on such claim as determined by a court of competent jurisdiction,
(C) result from a dispute solely among Indemnitees (other than any claims
against any Indemnitee in its capacity as the Administrative Agent or an
Arranger or any similar role under the Loan Documents) and not arising out of
any act or omission of the Borrower or any of its Subsidiaries or Affiliates or
(D) resulting from any agreement governing any settlement effected without the
prior written consent of the Borrower or any of its Subsidiaries (such consent
not to be unreasonably withheld or delayed); provided that notwithstanding this
clause (D) if at any time an Indemnitee shall have requested that the Borrower
and its Subsidiaries reimburse such Indemnitee in accordance with this
Section 12.3 for legal or other expenses incurred in connection with
investigating, responding to or defending any investigation, litigation or
proceeding, then the Borrower and the Credit Parties shall be liable for any
settlement of such investigation, litigation or proceeding effected without the
consent of the Borrower or its Subsidiaries if (x) such settlement is entered
into more than 30 days after the receipt by the Borrower or any of its
Subsidiaries of such request for reimbursement and (y) the Borrower or its
Subsidiaries shall not have reimbursed such Indemnitee in accordance with such
request prior to the date of such settlement. This Section 12.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. The Borrower shall not be liable
for any indirect, consequential, special or punitive damages pursuant to this
Section unless such damages are included in any third party claim in connection
with any indemnification claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required under clause (a) or (b) of this Section to be
paid by it to the Administrative Agent (or any sub-agent thereof), any Issuing
Lender, the Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender, the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata

 

121



--------------------------------------------------------------------------------

share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time, or if the Total Credit Exposure has been reduced to zero,
then based on such Lender’s share of the Total Credit Exposure immediately prior
to such reduction) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that with respect to such
unpaid amounts owed to any Issuing Lender or the Swingline Lender solely in its
capacity as such, only the Revolving Credit Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Revolving Credit Lenders’ Revolving Credit Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, if the Revolving Credit Commitment has been reduced to zero as of
such time, determined immediately prior to such reduction); provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 5.7.

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent arising from
such Indemnitee’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment.

(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.

(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 12.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender or any Affiliate thereof shall exercise
any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative

 

122



--------------------------------------------------------------------------------

Agent for further application in accordance with the provisions of Section 5.15
and, pending such payment, shall be segregated by such Defaulting Lender or
Affiliate of a Defaulting Lender from its other funds and deemed held in trust
for the benefit of the Administrative Agent, the Issuing Lenders, the Swingline
Lender and the Lenders, and (y) the Defaulting Lender or its Affiliate shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender or any
of its Affiliates as to which such right of setoff was exercised. The rights of
each Lender, each Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender, the
Swingline Lender or their respective Affiliates may have. Each Lender, such
Issuing Lender and the Swingline Lender agree to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 12.5    Governing Law; Jurisdiction, Etc.

(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b)    Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c)    Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 12.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY

 

123



--------------------------------------------------------------------------------

HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 12.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Secured Parties or to any Secured Party directly or the Administrative
Agent or any Secured Party receives any payment or proceeds of the Collateral or
any Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its (or its applicable Affiliate’s) applicable ratable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent plus interest thereon at a per annum rate equal to the
Federal Funds Rate from the date of such demand to the date such payment is made
to the Administrative Agent.

SECTION 12.8    Injunctive Relief. The Borrower recognizes that, in the event
the Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 12.9    Successors and Assigns; Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving

 

124



--------------------------------------------------------------------------------

Credit Commitment and the Loans at the time owing to it); provided that, in each
case with respect to any Credit Facility, any such assignment shall be subject
to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent five (5) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day;

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received written notice thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) the Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)    the consents of the Issuing Lenders and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a

 

125



--------------------------------------------------------------------------------

Lender and (B) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates, (B) a natural Person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural Person) or (C) any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (v).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void).

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register

 

126



--------------------------------------------------------------------------------

pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any Issuing Lender or the
Swingline Lender, sell participations to any Person (other than a natural
Person, (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person) or the Borrower or any of
the Borrower’s Subsidiaries or Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, each Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.3(c) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (h) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 and Section 12.4 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

127



--------------------------------------------------------------------------------

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)    Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

SECTION 12.10    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and each Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties in connection with the Credit Facility, this Agreement, the
transactions contemplated hereby or in connection with marketing of services by
such Affiliate or Related Party to the Borrower or any of its Subsidiaries (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s, such Issuing
Lender’s or any Lender’s regulatory compliance policy if the Administrative
Agent, such Issuing Lender or such Lender, as applicable, deems such disclosure
to be necessary for the mitigation of claims by those authorities against the
Administrative Agent, such Issuing Lender or such Lender, as applicable, or any
of its Related Parties (in which case, the Administrative Agent, such Issuing
Lender or such Lender, as applicable, shall use commercially reasonable efforts
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Borrower, in advance, to the extent
practicable and otherwise permitted by Applicable Law), (c) as to the extent
required by Applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process (in which case the
Administrative Agent or the Lender, as applicable, shall use commercially
reasonable efforts to notify the Borrower in advance of such disclosure to the
extent practicable and permitted by Applicable Law), (d) to any other party
hereto, (e) to the extent necessary in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement and, in each case, their
respective financing sources and (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to the extent
necessary to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of the Borrower,
(i) deal terms and other information customarily reported to Thomson Reuters,
other bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Loan Documents, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates

 

128



--------------------------------------------------------------------------------

from a third party that is not, to such Person’s knowledge, subject to
confidentiality obligations to the Borrower, (k) to the extent that such
information is independently developed by such Person so long as such Person has
not breached its confidentiality obligations hereunder and has not developed
such information based on Information received from a third party that, to the
knowledge of such Person, has breached its confidentiality obligations to the
Borrower, (l) to the extent required by an insurance company in connection with
providing insurance coverage or providing reimbursement pursuant to this
Agreement or (m) for purposes of establishing a “due diligence” defense. For
purposes of this Section, “Information” means all information received from any
Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 12.11    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 12.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied (other than contingent indemnification
obligations and expense reimbursement obligations not then due and payable), any
of the Commitments remain in effect or the Credit Facility has not been
terminated.

SECTION 12.13    Survival.

(a)    All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate executed by any
Credit Party and delivered to the Administrative Agent or any Lender in
connection with the Loan Documents, or any of the Loan Documents (including, but
not limited to, any such representation or warranty made in or in connection
with any amendment thereto) shall constitute representations and warranties made
under this Agreement. All representations and warranties made under this
Agreement shall be made or deemed to be made at and as of the Closing Date
(except those that are expressly made as of a specific date), shall survive the
Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 12.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

SECTION 12.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be

 

129



--------------------------------------------------------------------------------

ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction. In the event that any provision is held to be so prohibited
or unenforceable in any jurisdiction, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such provision to preserve
the original intent thereof in such jurisdiction (subject to the approval of the
Required Lenders).

SECTION 12.16    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, any Issuing Lender, the Swingline Lender and/or any
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification and expense reimbursement obligations not
then due and payable) arising hereunder or under any other Loan Document shall
have been paid and satisfied in full, all Letters of Credit have been terminated
or expired (or been Cash Collateralized) or otherwise satisfied in a manner
acceptable to the applicable Issuing Lender and the Commitments have been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 12.18    USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Laws.

SECTION 12.19    Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

 

130



--------------------------------------------------------------------------------

SECTION 12.20    No Advisory or Fiduciary Responsibility.

(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(b)    Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any Affiliate of
the foregoing. Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrower or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrower or any Affiliate of the foregoing.

SECTION 12.21    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

SECTION 12.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA

 

131



--------------------------------------------------------------------------------

Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 12.23    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of

 

132



--------------------------------------------------------------------------------

subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, each
Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

[Signature pages follow]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

LATTICE SEMICONDUCTOR CORPORATION, as Borrower By:   /s/ Sherri Luther Name:  
Sherri Luther Title:   Chief Financial Officer

 

Lattice Semiconductor Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender, an Issuing Lender and a Lender

By:   /s/ Cheryl L. Ebner Name:   Cheryl L. Ebner Title:   Director

 

Lattice Semiconductor Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ Stuart Darby Name:   Stuart Darby Title:  
Senior Vice President

 

Lattice Semiconductor Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:   /s/ Mike Mitchell Name:   Mike Mitchell
Title:   Vice President

 

Lattice Semiconductor Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:   /s/ Patrick Mun Name:   Patrick Mun Title:  
Vice President

 

Lattice Semiconductor Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Lender By:   /s/ Alan Jepsen Name:   Alan Jepsen Title:
  Senior Vice President

 

Lattice Semiconductor Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HOMESTREET BANK, as a Lender By:   /s/ Kevin Conway Name:   Kevin Conway Title:
  SVP Relationship Manager

 

Lattice Semiconductor Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Alex Geschke Name:   Alex
Geschke Title:   Vice President

 

Lattice Semiconductor Corporation

Credit Agreement

Signature Page